Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

among

SV HOLDCO, LLC

and

ACQUIROR SUB 1, LLC

and

ACQUIROR SUB 2, LLC

and

NATIONAL CINEMEDIA, INC.

and

SCREENVISION, LLC

dated as of

May 5, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page  

Article I Definitions

    1   

Article II The Mergers

    11   

Section 2.01

  Merger 1     11   

Section 2.02

  Merger 2     13   

Section 2.03

  Closing     14   

Section 2.04

  Closing Deliverables     14   

Section 2.05

  Price Adjustment     15   

Section 2.06

  Withholding Tax     18   

Section 2.07

  Stock Adjustment     19   

Article III Representations and warranties of Company Member

    19   

Section 3.01

  Organization and Authority of Company Member     19   

Section 3.02

  Organization, Authority and Qualification of Company and the Acquired
Companies     20   

Section 3.03

  Capitalization     20   

Section 3.04

  Subsidiaries     21   

Section 3.05

  No Conflicts; Consents     21   

Section 3.06

  Financial Statements     22   

Section 3.07

  Undisclosed Liabilities     23   

Section 3.08

  Absence of Certain Changes, Events and Conditions     23   

Section 3.09

  Material Contracts     23   

Section 3.10

  Title to Assets; Real Property     25   

Section 3.11

  Condition And Sufficiency of Assets     25   

Section 3.12

  Intellectual Property     26   

Section 3.13

  Insurance     27   

Section 3.14

  Legal Proceedings; Governmental Orders     27   

Section 3.15

  Compliance With Laws; Permits     28   

Section 3.16

  Environmental Matters     28   

Section 3.17

  Employee Benefit Matters     29   

Section 3.18

  Employment Matters     32   

Section 3.19

  Taxes     33   

Section 3.20

  Books and Records     35   

Section 3.21

  Brokers     35   

Section 3.22

  Investment Purpose     35   



--------------------------------------------------------------------------------

Article IV Representations and warranties of Parent

    35   

Section 4.01

  Organization and Authority     35   

Section 4.02

  No Conflicts; Consents     36   

Section 4.03

  Brokers     36   

Section 4.04

  SEC Reports     36   

Section 4.05

  Legal Proceedings     37   

Section 4.06

  NCM Shares     37   

Section 4.07

  Tax Matters     37   

Section 4.08

  Undisclosed Liabilities     37   

Section 4.09

  Absence of Certain Changes, Events and Conditions     37   

Article V Covenants

    38   

Section 5.01

  Conduct of Business Prior to the Closing     38   

Section 5.02

  Access to Information     40   

Section 5.03

  No Solicitation of Other Bids     41   

Section 5.04

  Notice of Certain Events     42   

Section 5.05

  Resignations     43   

Section 5.06

  Confidentiality     43   

Section 5.07

  Non-Solicitation     43   

Section 5.08

  Conduct of Parent     44   

Section 5.09

  Governmental Approvals and Consents; Defense of Lawsuits     44   

Section 5.10

  Repayment of Indebtedness     46   

Section 5.11

  Roll-up of Company Subsidiaries     46   

Section 5.12

  Books and Records     46   

Section 5.13

  Closing Conditions     47   

Section 5.14

  Public Announcements     47   

Section 5.15

  Further Assurances     47   

Section 5.16

  Post-Closing NCM Stock Matters     47   

Section 5.17

  EBITDA Price Adjustment     48   

Section 5.18

  Employees     48   

Section 5.19

  Representation and Warranty Insurance     49   

Article VI Tax matters

    49   

Section 6.01

  Transfer Taxes     49   

Section 6.02

  Termination of Existing Tax Sharing Agreements     49   

Section 6.03

  Tax Returns     50   

Section 6.04

  Cooperation and Exchange of Information     50   

Section 6.05

  Tax Treatment     50   



--------------------------------------------------------------------------------

Article VII Conditions to Closing

    50   

Section 7.01

  Conditions to Obligations of All Parties     50   

Section 7.02

  Conditions to Obligations of Parent     51   

Section 7.03

  Conditions to Obligations of Company Member     52   

Article VIII Termination

    53   

Section 8.01

  Termination     53   

Section 8.02

  Effect of Termination     54   

Section 8.03

  Termination Fees     55   

Article IX Miscellaneous

    56   

Section 9.01

  Expenses     56   

Section 9.02

  Notices     57   

Section 9.03

  Interpretation     58   

Section 9.04

  Headings     58   

Section 9.05

  Severability     58   

Section 9.06

  Entire Agreement     59   

Section 9.07

  Successors and Assigns     59   

Section 9.08

  No Third-party Beneficiaries     59   

Section 9.09

  Amendment and Modification; Waiver     59   

Section 9.10

  Specific Performance     60   

Section 9.11

  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial     60   

Section 9.12

  Representations, Warranties and Covenants     61   

Section 9.13

  Counterparts     61   



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”), dated as of May 5, 2014,
is entered into by and among SCREENVISION, LLC, a Delaware limited liability
company (the “Company”), and NATIONAL CINEMEDIA, INC., a Delaware corporation
(“Parent”), ACQUIROR SUB 1, LLC, a Delaware limited liability company and a
direct wholly-owned subsidiary of Parent (“Sub 1”), ACQUIROR SUB 2, LLC, a
Delaware limited liability company and a direct wholly-owned subsidiary of
Parent (“Acquiror”), and SV HOLDCO, LLC, a Delaware limited liability company
(the “Company Member”).

RECITALS

WHEREAS, pursuant to the transactions contemplated by this Agreement and on the
terms and subject to the conditions set forth herein, the parties to this
Agreement have agreed to enter into an integrated transaction pursuant to which,
first, Sub 1, in accordance with the Delaware Limited Liability Company Act
(“DLLCA”), will merge with and into the Company with the Company as the
surviving limited liability company (“Merger 1”), and second, the Company, in
accordance with the DLLCA, will merge with and into the Acquiror, with the
Acquiror as the surviving limited liability company (“Merger 2” and together
with Merger 1, the “Mergers”).

WHEREAS, for U.S. federal income tax purposes, the parties intend that
(i) Merger 1 will be treated as part of a binding plan that includes Merger 2,
(ii) Merger 1 will be integrated with Merger 2 and treated as a single
transaction, and (iii) the Mergers, taken together, qualify as a
“reorganization” within the meaning of Section 368(a) of the Internal Revenue
Code of 1986, as amended.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

References in this Article I (and any references in Article II) to the
application of GAAP applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Audited Financial Statements for the most recent fiscal year end shall be
deemed to include the necessary adjustments to such methods, practices,
principles, policies and procedures as are required to exclude the Company
Member from the applicable calculation, and to only apply to the Company and its
subsidiaries on a consolidated basis. The following terms have the meanings
specified or referred to in this Article I:

“Acquired Companies” means the entities set forth in Section 3.04 of the
Disclosure Schedules to this Agreement; provided that Screenvision Canada, Inc.
shall not be deemed an Acquired Company, notwithstanding its inclusion on
Section 3.04 of the Disclosure Schedules.



--------------------------------------------------------------------------------

“Acquired Company Interests” has the meaning set forth in Section 3.04(a).

“Acquiror” has the meaning set forth in the preamble.

“Acquiror Plans” has the meaning set forth in Section 5.18.

“Acquisition Proposal” has the meaning set forth in Section 5.03(a).

“Action” means any written claim, action, cause of action, written demand,
lawsuit, arbitration, written inquiry of a Governmental Authority, audit,
written notice of violation, proceeding, litigation, citation, summons or
subpoena, whether civil, criminal, administrative regulatory or otherwise
whether at law or in equity.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. For the avoidance of doubt, (i) National CineMedia, LLC
and its subsidiaries shall be deemed Affiliates and subsidiaries of Parent
hereunder and (ii) the holders of equity of Company Member and their respective
Affiliates (other than Company Member and its subsidiaries), shall not be deemed
to be Affiliates of Company Member and its subsidiaries, except with respect to
Section 3.09(a)(x), Section 5.03, Section 5.07, Section 5.09, Section 5.15 and
Section 8.03.

“Agreement” has the meaning set forth in the preamble.

“Audited Financial Statements” has the meaning set forth in Section 3.06(a).

“Balance Sheet” has the meaning set forth in Section 3.06(a).

“Balance Sheet Date” has the meaning set forth in Section 3.06(a).

“Benefit Plan” has the meaning set forth in Section 3.17(a).

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

“Business Employees” has the meaning set forth in Section 5.18.

 

2



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

“Closing” has the meaning set forth in Section 2.03.

“Closing Adjustment” has the meaning set forth in Section 2.05(a)(ii).

“Closing Date” has the meaning set forth in Section 2.03.

“Closing Merger Consideration” means the Purchase Price, plus (a) the Company
Cash, plus (b) the Closing Adjustment, minus (c) the Share Consideration Value,
minus (d) the outstanding Company Indebtedness as of the close of business on
the day immediately prior to the Closing Date, minus (e) the EBITDA adjustment.

“Closing Working Capital” means: (a) the Current Assets of the Company and its
subsidiaries, on a consolidated basis, less (b) the Current Liabilities of the
Company and its subsidiaries, on a consolidated basis, determined as of the
close of business on the day immediately prior to the Closing Date; provided,
however, that any Tax assets created as a result of the transactions
contemplated by this Agreement shall reduce accrued Taxes in Current
Liabilities, notwithstanding that such Tax assets may accrue on the Closing
Date.

“Closing Working Capital Statement” has the meaning set forth in Section
2.05(b)(i).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble.

“Company Cash” means the cash, cash equivalents and marketable securities of the
Company and its subsidiaries, on a consolidated basis, as of the close of
business on the day immediately prior to the Closing Date, determined in
accordance with GAAP applied using the same accounting methods, practices,
principles, policies and procedures with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Audited Financial Statements for the most recent fiscal year end.

“Company Indebtedness” has the meaning set forth in Section 5.10.

“Company Intellectual Property” means all Intellectual Property that is owned or
held for use by Company or any Acquired Company.

“Company IP Agreements” means all written licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts, relating to the assignment, transfer or grant
of rights under Intellectual Property to which Company or any Acquired Company
is a party, beneficiary or otherwise bound.

 

3



--------------------------------------------------------------------------------

“Company IP Registrations” means all Company Intellectual Property that is
issued, registered or subject to any application or other filing to issue or
register with any Governmental Authority or any authorized private registrar in
any jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing.

“Company Member” has the meaning set forth in the preamble.

“Company Member’s Accountants” means KPMG LLP.

“Company Roll-up” shall have the meaning in Section 5.11.

“Company Units” has the meaning set forth in Section 2.01(e)(i).

“Confidentiality Agreement” has the meaning set forth in Section 5.06.

“Contracts” means all legally binding contracts, leases, deeds, mortgages,
licenses, instruments, notes, commitments, undertakings, indentures, joint
ventures and all other agreements, commitments and arrangements, whether written
or oral.

“Current Assets” means current assets of the Company and its subsidiaries, on a
consolidated basis, but excluding Company Cash, determined in accordance with
GAAP applied using the same accounting methods, practices, principles, policies
and procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Audited
Financial Statements for the most recent fiscal year end.

“Current Liabilities” means current liabilities of the Company and its
subsidiaries, on a consolidated basis, but excluding the current portion of
Company Indebtedness, determined in accordance with GAAP applied using the same
accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Audited Financial Statements for the
most recent fiscal year end.

“Disclosure Schedules” means the Disclosure Schedules delivered by Company
Member and Parent concurrently with the execution and delivery of this
Agreement.

“Disputed Amounts” has the meaning set forth in Section 2.05(c)(iii).

“DLLCA” has the meaning set forth in the Recitals.

“Dollars or $” means the lawful currency of the United States.

“EBITDA” means, with respect to the Company and the Acquired Companies,
calculated on a consolidated basis for any fiscal period, (a) the Company’s and
the Acquired Companies’ consolidated net earnings (or loss) for such period,
minus (b) to the extent included in the calculation of the consolidated net
earnings (or loss) of the Company and the Acquired Companies for such period,
the sum of the Company’s and the Acquired Companies’ (i) extraordinary gains for
such period, (ii) interest income for such period, and (iii) income arising by
reason of the application of FAS 141R, plus (c) to the extent deducted in the
calculation of the consolidated net earnings (or loss) of the Company and the
Acquired Companies for such period, the sum of the Company’s and the Acquired
Companies’ (i) interest expense, amortization of debt discount and

 

4



--------------------------------------------------------------------------------

commissions and other fees and charges associated with Company Indebtedness for
such period, (ii) income tax expense for such period, (iii) depreciation and
amortization for such period, (iv) management fees to Shamrock Capital Advisor,
Inc. (in an amount not to exceed $400,000 in any year plus any other reasonable
out-of-pocket costs and expenses) paid or accrued for such period, (v) the
amount of any upfront fees accrued in favor of Exhibitors for such period, to
the extent not added back as amortization pursuant to clause (iii) above,
including amounts paid in equity and the amount of any integration fee paid to
National Amusements, Inc. during such period (if any) in lieu of an upfront fee,
(vi) expenses incurred with respect to the Loan Agreement or any acquisitions
permitted by the Loan Agreement (irrespective of whether consummated),
(vii) non-cash expenses incurred pursuant to employee compensation plans for
such period, (viii) (y) severance costs for such period incurred in connection
with any acquisitions permitted by the Loan Agreement and (z) other severance
costs for such period in an aggregate amount not to exceed $300,000 in any
fiscal year, (ix) fees, costs, charges and expenses, in respect of earnouts
incurred in connection with any acquisitions permitted by the Loan Agreement to
the extent permitted to be incurred under the Loan Agreement that are required
by the application of FAS 141R to be and are expensed by Company Member and its
subsidiaries, to the extent that such amounts have not been paid in cash,
(x) non-cash extraordinary losses for such period, and (xi) cash extraordinary
losses for such period. For the purposes of this definition of EBITDA:
(I) “Exhibitor” means any Person that, pursuant to the terms of a Contract,
grants the Company or the Acquired Companies advertising rights at such Person’s
movie theater establishment or movie theater establishments; (II) Indebtedness
has the meaning set forth in the Loan Agreement; and (III) “Loan Agreement”
means that certain Loan and Security Agreement by and among Company Member, City
National Bank, Bank of America, N.A. and such other Lenders and Borrowers (as
defined therein), dated as of October 14, 2010 and any ancillary document or
agreement thereto, as each may be amended, restated, supplemented or otherwise
modified.

“EBITDA Adjustment” means an amount equal to (x) 11.8 multiplied by (y) the
difference, if any, between (a) $31,300,000 and (b) the Adjusted EBITDA derived
from the EBITDA Statement to the extent less than $31,300,000. If the Adjusted
EBITDA is greater than or equal to $31,300,000 then the EBITDA Adjustment shall
equal zero.

“EBITDA Statement” has the meaning set forth in Section 5.17.

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries,

 

5



--------------------------------------------------------------------------------

medical monitoring, penalties, contribution, indemnification and injunctive
relief) arising out of, based on or resulting from: (a) the presence, Release
of, or exposure to, any Hazardous Materials; or (b) any actual or alleged
non-compliance with any Environmental Law or term or condition of any
Environmental Permit.

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with any Acquired Company as a “single employer” within the
meaning of Section 414 of the Code.

“Estimated Closing Working Capital” has the meaning set forth in Section
2.05(a)(i).

“Estimated Closing Working Capital Statement” has the meaning set forth in
Section 2.05(a)(i).

 

6



--------------------------------------------------------------------------------

‘Exchange Act” has the meaning set forth in Section 4.04.

“Financial Statements” has the meaning set forth in Section 3.06(a).

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Government Contracts” has the meaning set forth in Section 3.09(a)(vi).

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Independent Accountant” has the meaning set forth in Section 2.05(c)(iii).

“Initial Termination Fee” has the meaning set forth in Section 8.03(b).

“Insurance Policies” has the meaning set forth in Section 3.13.

“Intellectual Property” means all intellectual property rights and assets,
however arising, pursuant to the Laws of any jurisdiction throughout the world,
whether registered or unregistered, including any and all: (a) trademarks,
service marks, trade names, brand names, logos, trade dress, design rights and
other similar designations of source, sponsorship, association or origin,
together with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and the content found thereon; (c) works of authorship, whether
or not copyrightable, copyrights, author, performer, moral and neighboring
rights, and all registrations, applications for registration and renewals of
copyrights and design registrations; (d) inventions, discoveries, trade secrets,
proprietary business and technical information and know-how, databases, data
collections and other confidential and proprietary information; and (e) patents
(including all reissues, divisionals,

 

7



--------------------------------------------------------------------------------

provisionals, continuations and continuations-in-part, re-examinations,
renewals, substitutions and extensions thereof), patent applications, and other
patent rights and any other Governmental Authority-issued indicia of invention
ownership (including inventor’s certificates, petty patents and patent utility
models).

“Interim Financial Statements” has the meaning set forth in Section 3.06(a).

“Intermediate Surviving Entity” has the meaning set forth in Section 2.01(a).

“Knowledge of Company Member or Company Member’s Knowledge” or any other similar
knowledge qualification, means the actual knowledge of those individuals
identified on Section 1(a) of the Disclosure Schedules.

“Knowledge of Parent or Parent’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of those individuals identified on
Section 1(b) of the Disclosure Schedules.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Leases” has the meaning set forth in Section 3.10(b).

“Liabilities” has the meaning set forth in Section 3.07.

“Material Adverse Effect” means (A) any event, occurrence, fact, condition or
change that has had, or would reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, operations or
financial condition of the Company and its subsidiaries, taken as a whole;
provided that none of the following shall be deemed to constitute, and none of
the following shall be taken into account in determining whether there has been,
a Material Adverse Effect: any event, occurrence, fact, condition or change
arising from or relating to (i) any change generally affecting industries in
which the Company operates, (ii) any change in economic conditions in the United
States, foreign or global economy or financial, banking or securities markets
generally (including changes to interest rates or the availability of
financing), (iii) the negotiation, execution or announcement of this Agreement
and the transactions contemplated hereby, including any impact thereof on
relationships, contractual or otherwise, with customers, suppliers,
distributors, consultants or employees of the Company or its subsidiaries,
(iv) any change in applicable Laws or GAAP or any interpretation thereof,
(v) acts of God (including earthquakes or similar catastrophes), (vi) changes in
political conditions (including acts of war, whether or not declared, armed
hostilities, sabotage and terrorism and any escalation or worsening thereof) and
(vii) the compliance with the terms of this Agreement or the taking of any
action contemplated by this Agreement or to which Parent has consented in
writing; or (B) a material adverse effect, arising after the date hereof, on the
ability of Company and Company Member to consummate the transactions
contemplated by this Agreement in a timely manner.

 

8



--------------------------------------------------------------------------------

“Material Contracts” means contracts of the type described in Section 3.09(a) of
the Disclosure Schedules, whether in existence as of the date hereof or entered
into after the date hereof.

“Merger 1” has the meaning set forth in the recitals.

“Merger 1 Certificate of Merger” has the meaning set forth in Section 2.01(b).

“Merger 1 Effective Time” has the meaning set forth in Section 2.01(b).

“Merger 2” has the meaning set forth in the recitals.

“Merger 2 Certificate of Merger” has the meaning set forth in Section 2.02(b).

“Merger 2 Effective Time” has the meaning set forth in Section 2.02(b).

“Mergers” has the meaning set forth in the recitals.

“Multiemployer Plan” has the meaning set forth in Section 3.17(c).

“NCM Shares” means 9,900,990 shares of Parent common stock, par value $0.01 as
such number is adjusted pursuant to the provisions of Section 2.05(d) and
Section 2.07.

“Non-U.S. Benefit Plan” has the meaning set forth in Section 3.17(a).

“Parent” has the meaning set forth in the preamble.

“Parent’s Accountants” means Deloitte & Touche LLP.

“Parent Balance Sheet Date” has the meaning set forth in Section 4.08.

“Parent Material Adverse Effect” means (A) any event, occurrence, fact,
condition or change that (i) has had, or would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
operations or financial condition of Parent and its subsidiaries, taken as a
whole; provided that none of the following shall be deemed to constitute, and
none of the following shall be taken into account in determining whether there
has been, a Parent Material Adverse Effect: any event, occurrence, fact,
condition or change arising from or relating to (i) any change generally
affecting the industries in which the Parent and its subsidiaries operate,
(ii) any change in economic conditions in the United States, foreign or global
economy or financial, banking or securities markets generally (including changes
to interest rates or the availability of financing), (iii) the negotiation,
execution or announcement of this Agreement and the transactions contemplated
hereby, including any impact thereof on relationships, contractual or otherwise,
with customers, suppliers, distributors, consultants or employees of Parent or
its subsidiaries, (iv) any change in applicable Laws or GAAP or any
interpretation thereof, (v) acts of God (including earthquakes or similar
catastrophes), (vi) changes in political conditions (including acts of war,
whether or not declared, armed hostilities, sabotage and terrorism and any
escalation or worsening thereof) and (vii) the compliance with the terms of this
Agreement or the taking of any action contemplated by this Agreement or to which
Company Member has consented in writing; or (B) a material adverse effect,
arising after the date hereof, on the ability of Parent, Sub 1 and Acquiror to
consummate the transactions contemplated by this Agreement in a timely manner.

 

9



--------------------------------------------------------------------------------

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Permitted Encumbrances” has the meaning set forth in Section 3.10(a).

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Post-Closing Adjustment” has the meaning set forth in Section 2.05(b)(ii).

“Purchase Price” means $375,000,000.

“Qualified Benefit Plan” has the meaning set forth in Section 3.17(b).

“Real Property” means the real property owned, leased or subleased by each
Acquired Company, together with all buildings, structures and facilities located
thereon.

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

“Remedies Exception” means (a) applicable bankruptcy, insolvency,
reorganization, moratorium and other Laws of general application, heretofore or
hereafter enacted or in effect, affecting the rights and remedies of creditors
generally and (b) the exercise of judicial or administrative discretion in
accordance with general equitable principles, particularly as to the
availability of the remedy of specific performance or other injunctive relief.

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Resolution Period” has the meaning set forth in Section 2.05(c)(ii).

“Restricted Period” has the meaning set forth in Section 5.07(a).

“Reverse Termination Fee” has the meaning set forth in Section 8.03(a).

“Review Period” has the meaning set forth in Section 2.05(c)(i).

“Securities Act” shall have the meaning in Section 3.22.

“SEC Reports” has the meaning set forth in Section 4.04.

 

10



--------------------------------------------------------------------------------

“Share Consideration Value” means $150,000,000, subject to adjustment solely to
the extent required by Section 2.05(d).

“Shelf Registration Agreement” has the meaning set forth in Section 5.16.

“Statement of Objections” has the meaning set forth in Section 2.05(c)(ii).

“Sub 1” has the meaning set forth in the preamble.

“Subsequent Termination Fee” has the meaning set forth in Section 8.03(c).

“Surviving Entity” has the meaning set forth in Section 2.02(a).

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes that is
required to be filed with a Governmental Authority, including any schedule or
attachment thereto, and including any amendment thereof.

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other similar taxes, fees, assessments or charges in the
nature of a tax, together with any interest, additions or penalties with respect
thereto.

“Termination Date” has the meaning set forth in Section 8.01(b)(ii).

“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.

“Undisputed Amounts” has the meaning set forth in Section 2.05(c)(iii).

“Union” has the meaning set forth in Section 3.18(b).

ARTICLE II

THE MERGERS

Section 2.01 Merger 1.

(a) Merger. On the terms and subject to the conditions set forth in this
Agreement, and in accordance with the DLLCA, at the Merger 1 Effective Time,
(a) Sub 1 will merge with and into the Company, and (b) the separate existence
of Sub 1 will cease and the Company will continue its limited liability company
existence under the DLLCA as the surviving limited liability company in Merger 1
sometimes referred to herein as the “Intermediate Surviving Entity”.

(b) Effective Time of Merger 1. Subject to the provisions of this Agreement, at
the Closing, the Company, Parent and Sub 1 shall cause a certificate of merger
(the “Merger 1 Certificate of Merger”) to be executed, acknowledged and filed
with the Secretary of State of the State of Delaware in accordance with the
relevant provisions of

 

11



--------------------------------------------------------------------------------

the DLLCA and shall make all other filings or recordings required under the
DLLCA. Merger 1 shall become effective at such time as the Merger 1 Certificate
of Merger has been duly filed with the Secretary of State of the State of
Delaware or at such later date or time as may be agreed by the Company and
Parent in writing and specified in the Certificate of Merger in accordance with
the DLLCA, which filing shall be made as soon as practicable on the Closing Date
(the effective time of Merger 1 being hereinafter referred to as the “Merger 1
Effective Time”).

(c) Effects of Merger 1. Merger 1 shall have the effects set forth herein and in
the applicable provisions of the DLLCA. Without limiting the generality of the
foregoing, and subject thereto, from and after the Merger 1 Effective Time, all
property, rights, privileges, immunities, powers, franchises, licenses and
authority of Sub 1 shall vest in the Company as the surviving limited liability
company of Merger 1, and all debts, liabilities, obligations, restrictions and
duties of Sub 1 shall become the debts, liabilities, obligations, restrictions
and duties of the Company.

(d) Certificate of Formation; Limited Liability Company Agreement. At the Merger
1 Effective Time, (a) the certificate of formation of the Company as in effect
immediately prior to the Merger 1 Effective Time shall be the certificate of
formation of the Intermediate Surviving Entity until thereafter amended in
accordance with the terms thereof or as provided by applicable Law and (b) the
limited liability company agreement of the Company shall be amended and restated
to be the limited liability company agreement of Sub 1 in effect immediately
prior to the Merger 1 Effective Time, except that references to the name of Sub
1 shall be replaced with references to the name of the Company until thereafter
amended in accordance with the terms thereof or as provided by applicable Law.

(e) Effect of Merger 1 on Membership Interests. At the Merger 1 Effective Time,
as a result of Merger 1 and without any action on the part of Parent, Sub 1, the
Company or Company Member:

(i) Conversion of Company Membership Interests. The membership interest of the
Company (the “Company Units”) issued and outstanding immediately prior to the
Merger 1 Effective Time shall be converted into the right to receive the NCM
Shares and the Closing Merger Consideration, together with any amounts that may
become payable in respect of such Company Units in the future in respect of the
Post-Closing Adjustment, at the respective times and subject to the
contingencies specified herein and therein.

(ii) Conversion of Sub 1 Membership Interests. The limited liability company
membership interest of Sub 1 issued and outstanding immediately prior to the
Merger 1 Effective Time shall be converted into and become all of the remaining
outstanding membership interests of the Intermediate Surviving Entity.

 

12



--------------------------------------------------------------------------------

Section 2.02 Merger 2.

(a) Merger. Subject only to the occurrence of Merger 1 and in accordance with
the DLLCA, at the Merger 2 Effective Time, (a) the Company will merge with and
into the Acquiror, and (b) the separate existence of the Company will cease and
the Acquiror will continue its limited liability company existence under the
DLLCA as the surviving limited liability company in Merger 2 (sometimes referred
to herein as the “Surviving Entity”).

(b) Effective Time of Merger 2 . Subject to the provisions of this Agreement, at
the Closing, the Company, Parent and Acquiror shall cause a certificate of
merger (the “Merger 2 Certificate of Merger”) to be executed, acknowledged and
filed with the Secretary of State of the State of Delaware in accordance with
the relevant provisions of the DLLCA and shall make all other filings or
recordings required under the DLLCA. The Merger 2 Certificate of Merger shall be
filed with the Secretary of State of the State of Delaware concurrently with or
immediately after the Merger 1 Certificate of Merger is filed with the Secretary
of State of the State of Delaware. Merger 2 shall become effective immediately
after the effectiveness of the Merger 1 Certificate of Merger (the effective
time of Merger 2 being hereinafter referred to as the “Merger 2 Effective
Time”).

(c) Effects of the Merger 2 . Merger 2 shall have the effects set forth herein
and in the applicable provisions of the DLLCA. Without limiting the generality
of the foregoing, and subject thereto, from and after the Merger 2 Effective
Time, all property, rights, privileges, immunities, powers, franchises, licenses
and authority of the Company shall vest in the Surviving Entity, and all debts,
liabilities, obligations, restrictions and duties of the Company shall become
the debts, liabilities, obligations, restrictions and duties of the Surviving
Entity.

(d) Certificate of Formation; Limited Liability Company Agreement. At the Merger
2 Effective Time, (a) the certificate of formation of Acquiror as in effect
immediately prior to the Merger 2 Effective Time shall be the certificate of
formation of the Surviving Entity until thereafter amended in accordance with
the terms thereof or as provided by applicable Law, and (b) the limited
liability company agreement of Acquiror immediately prior to the Merger 2
Effective Time shall be the limited liability company agreement of the Surviving
Entity until thereafter amended in accordance with the terms thereof or as
provided by applicable Law.

(e) Effect of Merger 2 on Membership Interests. At the Merger 2 Effective Time,
as a result of Merger 2 and without any action on the part of Parent, Acquiror,
the Company or Company Member:

(i) Company Membership Interests. The membership interest of the Company issued
and outstanding immediately prior to the Merger 2 Effective Time shall
automatically be cancelled and retired and will cease to exist, and no
consideration will be delivered in exchange thereafter.

 

13



--------------------------------------------------------------------------------

(ii) Acquiror Interest. The limited liability company membership interest of
Acquiror issued and outstanding immediately prior to the Merger 2 Effective Time
shall remain outstanding and shall be and remain all of the outstanding
membership interest of the Surviving Entity.

(f) Tax Matters.

(i) Merger 1 and Merger 2, taken together, are intended to be treated for U.S.
federal income tax purposes as a reorganization under Section 368(a) of the Code
(to which each of Parent and the Company are to be parties under Section 368(b)
of the Code) pursuant to which the Company is to be treated as merging directly
with and into Parent with the Company Units converted in such merger into the
right to receive the Closing Merger Consideration and the NCM Shares, together
with any amounts that may become payable in respect of the Post-Closing
Adjustment, at the respective times and subject to the contingencies specified
herein and therein. This Agreement is intended to constitute a “plan of
reorganization” within the meaning of Section 368 of the Code and the Treasury
Regulations.

(ii) Each of the parties hereto shall, and shall cause its Affiliates to, treat
Merger 1 and Merger 2 for all Tax purposes consistent with subsection (i) above
unless required to do otherwise pursuant to a final determination as defined in
Section 1313(a) of the Code (or pursuant to any similar provision of applicable
state, local or non-U.S. Law). Each of the parties further agrees to promptly
notify the other party of any challenge to such Tax treatment by any
Governmental Authority.

Section 2.03 Closing. Subject to the terms and conditions of this Agreement, the
Closing of Merger 1 (the “Closing”) shall take place beginning at approximately
10:00 a.m. Denver, Colorado time, no later than two Business Days after the last
of the conditions to Closing set forth in Article VII have been satisfied or
waived (other than conditions which, by their nature, are to be satisfied on the
Closing Date), at the offices of Sherman & Howard L.L.C., 633 17th Street, Suite
3000, Denver, Colorado, or at such other time or on such other date or at such
other place as Company Member and Parent may mutually agree upon in writing (the
day on which the Closing takes place being the “Closing Date”).

Section 2.04 Closing Deliverables.

(a) At or prior to the Closing, the Company or Company Member shall deliver to
Parent the following:

(i) resignations of the directors and officers of the Company pursuant to
Section 5.05;

(ii) a certificate, dated the Closing Date and signed by a duly authorized
officer of Company, that each of the conditions set forth in Section 7.02 have
been satisfied;

 

14



--------------------------------------------------------------------------------

(iii) at least three Business Days prior to the Closing, the Closing
Indebtedness Certificate;

(iv) a certificate pursuant to Treasury Regulations Section 1.1445-2(b) that
Company Member is not a foreign person within the meaning of Section 1445 of the
Code;

(v) the Estimated Closing Working Capital Statement contemplated in
Section 2.05(a); and

(vi) all other documents or instruments required to be delivered by the Company
or Company member at or prior to the Closing pursuant to this Agreement.

(b) At the Closing, Parent or Acquiror shall deliver to Company Member (or such
other Person as may be specified herein) the following:

(i) payment to Company Member by wire transfer of immediately available funds an
amount equal to the Closing Merger Consideration and (y) a stock certificate
representing the NCM Shares;

(ii) payment to holders of Company Indebtedness as required pursuant to
Section 5.10 by wire transfer of immediately available funds that amount of
money as necessary to pay the Company Indebtedness as set forth in writing by
Company Member to Parent prior to the Closing Date;

(iii) a certificate, dated the Closing Date and signed by a duly authorized
officer of Parent, that each of the conditions set forth in Section 7.03 have
been satisfied; and

(iv) all other documents or instruments required to be delivered by Parent at or
prior to the Closing pursuant to this Agreement.

Section 2.05 Price Adjustment.

(a) Closing Adjustment.

(i) At least three Business Days before the Closing, Company Member shall
prepare and deliver to Parent a statement setting forth its good faith estimate
of Closing Working Capital (the “Estimated Closing Working Capital”), which
statement shall contain an estimated balance sheet of the Company as of the
Closing Date (without giving effect to the transactions contemplated herein), a
calculation of Estimated Closing Working Capital derived therefrom (the
“Estimated Closing Working Capital Statement”), and a certificate of the Chief
Financial Officer of Company that the Estimated Closing Working Capital
Statement was prepared in accordance with GAAP applied using the same accounting
methods, practices, principles, policies and procedures, with consistent
classifications, judgments and valuation and estimation methodologies that were
used in the preparation of the Audited Financial Statements for the most recent
fiscal year end.

 

15



--------------------------------------------------------------------------------

(ii) The “Closing Adjustment” shall be an amount equal to the greater of
(i) Estimated Closing Working Capital and (ii) $-0-; provided that in no event
shall the Closing Adjustment exceed $10,000,000.

(b) Post-Closing Adjustment.

(i) Within 60 days after the Closing Date, Parent shall prepare and deliver to
Company Member a statement setting forth its calculation of Closing Working
Capital, which statement shall contain an audited balance sheet of the Company
as of the Closing Date (without giving effect to the transactions contemplated
herein), a calculation of Closing Working Capital (the “Closing Working Capital
Statement”) and a certificate of the Chief Financial Officer of Parent that the
Closing Working Capital Statement was prepared in accordance with GAAP applied
using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Audited
Financial Statements for the fiscal year 2013 as if such Closing Working Capital
Statement was being prepared and audited as of a fiscal year end.

(ii) The “Post-Closing Adjustment” shall be an amount equal to the greater of
(i) Closing Working Capital and (ii) $-0-; provided that in no event shall the
Post-Closing Adjustment exceed $10,000,000. If the Post-Closing Adjustment
exceeds the Closing Adjustment, Surviving Entity or Parent shall pay to Company
Member an amount equal to the excess of the amount of the Post-Closing
Adjustment over the amount of the Closing Adjustment. If the amount of the
Closing Adjustment exceeds the amount of the Post-Closing Adjustment, Company
Member shall pay to Surviving Entity an amount equal to the excess of the amount
of the Closing Adjustment over the amount of the Post-Closing Adjustment.

(c) Examination and Review.

(i) Examination. After receipt of the Closing Working Capital Statement, Company
Member shall have 30 days (the “Review Period”) to review the Closing Working
Capital Statement. During the Review Period, Company Member and Company Member’s
Accountants shall have full access to the books and records of the Surviving
Entity or any successor thereof, the personnel of, and work papers prepared by,
the Surviving Entity, Parent, their respective Affiliates and/or their
respective accountants to the extent that they relate to the Closing Working
Capital Statement and to such historical financial information (to the extent in
such person’s or the Surviving Entity’s possession) relating to the Closing
Working Capital Statement as Company Member may reasonably request (at
reasonable times) for the purpose of reviewing the Closing Working Capital
Statement and to prepare a Statement of Objections (defined below), provided,
that such access shall be in a manner that does not interfere with the normal
business operations of Parent or the Surviving Entity.

 

16



--------------------------------------------------------------------------------

(ii) Objection. On or prior to the last day of the Review Period, Company Member
may object to the Closing Working Capital Statement by delivering to Parent a
written statement setting forth objections of Company Member in reasonable
detail, indicating each disputed item or amount and the basis for Company
Member’s disagreement of therewith (the “Statement of Objections”). If Company
Member fails to deliver the Statement of Objections before the expiration of the
Review Period, the Closing Working Capital Statement and the Post-Closing
Adjustment, as the case may be, reflected in the Closing Working Capital
Statement shall be deemed to have been accepted by Company Member. If Company
Member delivers the Statement of Objections before the expiration of the Review
Period, Parent and Company Member shall negotiate in good faith to resolve such
objections within 30 days after the delivery of the Statement of Objections (the
“Resolution Period”), and, if the same are so resolved within the Resolution
Period, the Post-Closing Adjustment and the Closing Working Capital Statement
with such changes as may have been previously agreed in writing by Parent and
Company Member, shall be final and binding.

(iii) Resolution of Disputes. If Company Member and Parent fail to reach an
agreement with respect to all of the matters set forth in the Statement of
Objections before expiration of the Resolution Period (any amounts remaining in
dispute, “Disputed Amounts” and any amounts not so disputed, the “Undisputed
Amounts”), then Parent and Company Member shall appoint by mutual agreement the
office of an impartial nationally recognized firm of independent certified
public accountants other than Company Member’s Accountants or Parent’s
Accountants (the “Independent Accountant”) who, acting as experts and not
arbitrators, shall resolve the Disputed Amounts only and make any adjustments to
the Post-Closing Adjustment and the Closing Working Capital Statement. If
Company Member and Parent are unable to so select the Independent Accountants
within twenty (20) days after the end of the Resolution Period the American
Arbitration Association shall make such selection. The parties hereto agree that
all adjustments shall be made without regard to materiality. The Independent
Accountant shall only decide the specific items under dispute by the parties and
their decision for each Disputed Amount must be within the range of values
assigned to each such item in the Closing Working Capital Statement and the
Statement of Objections, respectively.

(iv) Fees of the Independent Accountant. The fees and expenses of the
Independent Accountant shall be paid by Company Member, on the one hand, and by
Parent, on the other hand, based upon the percentage that the amount actually
contested but not awarded to Company Member or Parent, respectively, bears to
the aggregate amount actually contested by Company Member and Parent.

(v) Determination by Independent Accountant. The Independent Accountant shall
make a determination as soon as practicable within 30 days (or such other time
as the parties hereto shall agree in writing) after their engagement, and their
resolution of the Disputed Amounts and their adjustments to the Closing Working
Capital Statement and/or the Post-Closing Adjustment shall be conclusive and
binding upon the parties hereto.

 

17



--------------------------------------------------------------------------------

(vi) Payments of Post-Closing Adjustment. Except as otherwise provided herein
and subject to Section 2.05(d), any payment of the amounts set forth in
Section 2.05(b)(ii) in respect of the Post-Closing Adjustment, together with
interest calculated as set forth below, shall (A) be due (x) within ten Business
Days of acceptance of the applicable Closing Working Capital Statement or (y) if
there are Disputed Amounts, then within ten Business Days of the resolution
described in clause (v) above; and (B) be paid by wire transfer of immediately
available funds to such account as is directed by Parent or Company Member, as
the case may be, or to the extent required by Section 2.05(d) to be paid by the
issuance of Parent common stock. The Post-Closing Adjustment shall bear interest
from and including the Closing Date to but excluding the date of payment at a
rate per annum equal to five percent. Such interest shall be calculated daily on
the basis of a 365 day year and the actual number of days elapsed.

(d) Adjustments for Tax Purposes. Notwithstanding anything to the contrary in
this Agreement or otherwise, if the value of the aggregate NCM Shares to be
received by the Company Member in Merger 1 would be less than forty percent
(40%) of the value of the aggregate consideration paid, payable or deemed to be
paid or payable to the Company Member (the “Aggregate Consideration”) under this
Agreement, then the number of NCM Shares that the Company Member is entitled to
receive shall automatically be increased and the cash consideration otherwise
payable to the Company Member shall automatically be decreased, such that, after
such adjustment, the value of the NCM Shares is equal to forty percent (40%) of
the Aggregate Consideration. Notwithstanding anything to the contrary in this
Agreement or otherwise, for purposes of this Section 2.05(d) (including the last
sentence of this Section 2.05(d)), the NCM Shares shall be valued at $15.15 per
share. The intent of this Section 2.05(d) is to ensure that the “continuity of
proprietary interest” requirement of Treasury Regulations Section 1.368-1(e) is
met and shall be construed to effectuate such intent. In no event shall any
change in the composition of the Merger Consideration pursuant to this
Section 2.05(d) increase or reduce the aggregate amount of consideration paid by
Parent to the Company Member hereunder.

Section 2.06 Withholding Tax. Parent and the Company shall be entitled to deduct
and withhold from the Purchase Price all Taxes that Parent, the Acquiror or the
Company is required to deduct and withhold under any provision of Tax Law;
provided, that Parent provides advance notice to the Company Member of any such
requirements to deduct and withhold from any amounts paid to the Company Member
hereunder. To the extent Parent, the Acquiror or the Company deducts and
withholds any such Taxes with respect to any Person and remits such Taxes to the
applicable Governmental Authority, all such withheld amounts shall be treated as
having been delivered to or on behalf of such Person hereunder.

 

18



--------------------------------------------------------------------------------

Section 2.07 Stock Adjustment. Without limiting Section 5.08 and subject
thereto, if, after the date of this Agreement and prior to the Closing Date,
Parent is recapitalized or reclassified or Parent effects any stock dividend,
stock split, or reverse stock split or otherwise effects any transaction that
changes its common stock into any other securities, then the NCM Shares to be
delivered to Company Member under this Agreement will be appropriately and
equitably adjusted to the kind and amount of shares of stock and other
securities and property which the Company Member would have been entitled to
receive had the shares comprising the NCM Shares been issued and outstanding as
of the record date for determining stock holders entitled to participate in such
corporate event.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF COMPANY MEMBER

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules (it being agreed that disclosure of any item in any section or
subsection of the Disclosure Schedule shall be deemed disclosure with respect to
any section of this Agreement or any other section or subsection of the
Disclosure Schedule to which the relevance of such disclosure is reasonably
apparent and that the mere inclusion of an item in such Disclosure Schedule as
an exception to a representation or warranty shall not be deemed an admission
that such item represents a material exception or material fact, event or
circumstance or that such item has had, would have or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect),
Company Member represents and warrants to Parent and Acquiror that the following
statements are true and correct as of the date of this Agreement
(notwithstanding any earlier date referenced in any of the Disclosure
Schedules):

Section 3.01 Organization and Authority of Company Member. Company Member is
duly organized, validly existing and in good standing under the Laws of the
state of its organization, Company Member has full corporate power and authority
to enter into this Agreement, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by Company Member of this Agreement, the performance
by Company Member of its obligations hereunder and thereunder and the
consummation by Company Member of the transactions contemplated hereby and
thereby have been duly authorized by all requisite action on the part of Company
Member. This Agreement has been duly executed and delivered by Company Member,
and (assuming due authorization, execution and delivery by Parent and Acquiror)
this Agreement constitutes a legal, valid and binding obligation of Company
Member enforceable against Company Member in accordance with its terms.

 

19



--------------------------------------------------------------------------------

Section 3.02 Organization, Authority and Qualification of Company and the
Acquired Companies.

(a) The Company and each Acquired Company is duly organized, validly existing
and in good standing under the Laws of its state of incorporation or
organization, as applicable, and has full power and authority to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on its business as it has been and is currently conducted. Section 3.02 of the
Disclosure Schedules sets forth each jurisdiction in which Company and each
Acquired Company is licensed or qualified to do business, and Company and each
Acquired Company is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business as currently conducted makes such licensing or
qualification necessary. The address of Company’s and each Acquired Company’s
principal office and all their respective additional places of business are
listed on Section 3.02 of the Disclosure Schedules. The Company and each
Acquired Company has the requisite authority to execute and deliver this
Agreement, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby. All corporate or
other actions taken by Company and the Acquired Companies in connection with
this Agreement will be duly authorized on or prior to the Closing.

Section 3.03 Capitalization.

(a) The outstanding membership interests of the Company consist of 61,000 Series
A Shares. All of the Company Units have been duly authorized and are validly
issued and are owned of record by Company Member, free and clear of all
Encumbrances. Upon consummation of the transactions contemplated by this
Agreement, Acquiror shall own all of the Company Units, free and clear of all
Encumbrances (other than any such Encumbrances solely as a result of Parent’s
direct or indirect ownership of such Company Units and applicable Law).

(b) All of the Company Units were issued in compliance with applicable Laws.
None of the Company Units were issued in violation of (i) any agreement,
arrangement or commitment to which Company Member, Company, or the Acquired
Companies are a party or are subject to or (ii) in violation of any preemptive
or similar rights of any Person.

(c) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the membership interests of the Company or obligating
Company Member or the Acquired Companies to issue or sell any shares or
membership interest units of, or any other interest in, Company or the Acquired
Companies. The Company does not have outstanding or authorized options, equity
appreciation rights, phantom equity, profit participation or similar rights.
There are no voting trusts, membership interest ownership agreements,
stockholder agreements, proxies or other agreements or understandings in effect
with respect to the voting or transfer of any of the Company Units.

 

20



--------------------------------------------------------------------------------

Section 3.04 Subsidiaries.

(a) Other than the Acquired Companies, the Company does not own or have any
interest in, directly or indirectly, any shares or membership interests in any
other Person. The Company directly and indirectly owns all of the issued and
outstanding shares and membership interests in the Acquired Companies
(collectively, the “Acquired Company Interests”). Section 3.04 of the Disclosure
Schedules sets forth (i) a complete list of all Acquired Companies, (ii) the
direct or indirect ownership interest of Company in each Acquired Company, and
(iii) the number of authorized and issued Acquired Company Interests for each of
the Acquired Companies, to the extent applicable.

(b) All issued and outstanding Acquired Company Interests of each Acquired
Company have been duly and validly authorized and issued and are owned of record
and beneficially by the Company or an Acquired Company, free and clear of all
Encumbrances. Upon consummation of the transactions contemplated by this
Agreement, all issued and outstanding Acquired Company Interests will be free
and clear of all Encumbrances (other than any such Encumbrances solely as a
result of Parent’s direct or indirect ownership of such Acquired Company
interests).

(c) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the Acquired Company Interests or obligating Company
Member, Company, or any Acquired Company to issue or sell any Acquired Company
Interests of, or any other interest in, any of the Acquired Companies. No
Acquired Company has any outstanding or authorized options, equity appreciation
rights, phantom equity, profit participation or similar rights. There are no
voting trusts, membership interest ownership agreements, stockholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of Acquired Company Interests.

Section 3.05 No Conflicts; Consents. Except as set forth in Section 3.05 of the
Disclosure Schedules, the execution, delivery and performance by Company Member
of this Agreement, and the consummation of the transactions contemplated hereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of organization, operating
agreement or other organizational documents of Company Member, Company, or any
Acquired Company; (b) conflict with or result in a violation or breach of any
provision of any Law or Governmental Order applicable to Company Member,
Company, or any Acquired Company; (c) require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default under or result in the acceleration of any Material
Contract, except in the case of clause (b), where the violation, breach, or
conflict would not have a Material Adverse Effect; (d) result in the creation or
imposition of any Encumbrance other than Permitted Encumbrances on any
properties or assets (other than Contracts or Intellectual Property) of Company
or any of the Acquired Companies; or (e) require consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority in connection with the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, except for such
filings as may be required under the HSR Act.

 

21



--------------------------------------------------------------------------------

Section 3.06 Financial Statements.

(a) Complete copies of the consolidated audited financial statements of Company
Member, Company and the Acquired Companies consisting of the balance sheets of
Company and the Acquired Companies as at December 31 in each of the years 2011,
2012 and 2013 and the related consolidated statements of operation, member’s
equity and cash flows for the years then ended (the “Audited Financial
Statements”), and unaudited financial statements consisting of the balance sheet
of Company Member, Company and the Acquired Companies as at March 31, 2014 and
the related consolidated statements of operation, members’ equity and cash flow
for the three-month period then ended (the “Interim Financial Statements” and
together with the Audited Financial Statements, the “Financial Statements”) are
included in Section 3.06 of the Disclosure Schedules have been delivered to
Parent. The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the period involved, subject, in the
case of the Interim Financial Statements, to normal and recurring year-end
adjustments (the effect of which will not be materially adverse) and the absence
of notes (that, if presented, would not differ materially from those presented
in the Audited Financial Statements). The Financial Statements are based on the
books and records of Company Member, Company and the Acquired Companies, and
fairly present the financial condition of Company Member, Company and the
Acquired Companies as of the respective dates they were prepared and the results
of the operations of Company and the Acquired Companies for the periods
indicated. The consolidated balance sheet of Company Member, Company and the
Acquired Companies as of December 31, 2013 is referred to herein as the “Balance
Sheet” and the date thereof as the “Balance Sheet Date”. The Company Member,
Company and the Acquired Companies maintain a standard system of accounting
established and administered in accordance with GAAP.

(b) As of the date hereof, except as described on Section 3.06 of the Disclosure
Schedules, none of the Company’s or the Acquired Companies’ independent auditors
have identified since January 1, 2010 to the Company in writing (i) any control
deficiency, significant deficiency or material weakness in the system of
internal control over financial reporting (each term as defined in Auditing
Standard No. 2 of the Public Company Accounting Oversight Board) utilized by
Company or any Acquired Company or (ii) any fraud, whether or not material, that
involves the management or other employees of Company or any Acquired Company
who have a role in the preparation of financial statements or the internal
control over financial reporting utilized by Company or any Acquired Company. To
the Knowledge of Company Member, as of the date hereof (i) none of the principal
executive officers or principal financial officers of Company Member, Company,
or any Acquired Company has concluded that a material weakness currently exists
in respect of the Financial Statements or the system of internal control over
financial reporting, other than what is described on Section 3.06 of the

 

22



--------------------------------------------------------------------------------

Disclosure Schedules and (ii) no claim or allegation has been made that a
material weakness exists or that there has been any fraud with respect to the
preparation of Company’s or any Acquired Company’s financial statements or the
internal control over financial reporting utilized by Company or any Acquired
Company.

Section 3.07 Undisclosed Liabilities. Neither Company nor any Acquired Company
has any liabilities, obligations or commitments of any nature whatsoever,
asserted or unasserted, known or unknown, absolute or contingent, accrued or
unaccrued, matured or unmatured or otherwise that would be required to be
disclosed on a balance sheet or the footnotes thereto of the Company presented
in accordance with GAAP (“Liabilities”), except (a) those which are adequately
reflected or reserved against in the Balance Sheet as of the Balance Sheet Date
or (b) those which have been incurred in the ordinary course of business
consistent with past practice since the Balance Sheet Date and which are not,
individually or in the aggregate, material in amount.

Section 3.08 Absence of Certain Changes, Events and Conditions. From the Balance
Sheet Date until the date hereof, and other than in the ordinary course of
business consistent with past practice, none of the Company or any of the
Acquired Companies has taken any action that would be prohibited after the date
hereof pursuant to Section 5.01. From the Balance Sheet Date until the date
hereof, there has been no event, occurrence or development that has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 3.09 Material Contracts.

(a) Section 3.09(a) of the Disclosure Schedules lists each of the following
Material Contracts of Company and the Acquired Companies as of the date hereof:

(i) each Contract of Company and/or any Acquired Company involving aggregate
consideration in excess of $3,000,000 and which, in each case, cannot be
cancelled by Company or such Acquired Company without penalty or without more
than 90 days’ notice;

(ii) all Contracts that require Company or any Acquired Company to purchase its
total requirements of any product or service from a third party or that contain
“take or pay” provisions;

(iii) all Contracts that provide for the indemnification by Company or any
Acquired Company of any Person or the assumption of any Tax, environmental or
other Liability of any Person other than indemnification (x) related to
Intellectual Property or (y) with respect to such Contract that is applicable
solely to breaches of such Contract by a party to such Contract;

(iv) all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock, membership interests or assets outside the
ordinary course of business of any other Person or any real property (whether by
merger, sale of stock, sale of membership interests, sale of assets or
otherwise) for an aggregate consideration in excess of $10,000,000;

 

23



--------------------------------------------------------------------------------

(v) except for Contracts relating to trade receivables, all Contracts relating
to indebtedness for borrowed monies or guarantees thereof of Company or any
Acquired Company for amount in excess of $1,000,000;

(vi) all Contracts with any Governmental Authority to which Company or any
Acquired Company is a party for products or services in an amount of more than
$5,000,000 (“Government Contracts”);

(vii) all Contracts that limit or purport to limit the ability of Company or any
Acquired Company to compete in any line of business or with any Person or in any
geographic area or during any period of time;

(viii) other than joint selling or joint marketing arrangements, any Contracts
to which Company or any Acquired Company is a party that provide for any joint
venture, partnership or similar arrangement by Company or such Acquired Company;

(ix) all Contracts between or among Company or any of the Acquired Companies on
the one hand and Company Member, or any Affiliate of Company Member, on the
other hand; and

(x) all collective bargaining agreements or Contracts with any Union to which
Company or any Acquired Company is a party.

(b) Each Material Contract is valid and binding on Company or the Acquired
Company which is a party to such Material Contract in accordance with its terms
and is in full force and effect, except for any Material Contract expired after
the date hereof in accordance with its terms. None of Company or the Acquired
Companies or, to Company Member’s Knowledge, any other party thereto is in
material breach of or default under (or is alleged to be in breach of or default
under), or has provided or received any notice of any intention to terminate
(prior to the expiration of the term of the applicable Contract), any Material
Contract. No event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Material Contract
or result in a termination thereof (other than termination as a result of the
expiration of the term of the applicable Material Contract) or would cause or
permit the acceleration or other changes of any right or obligation or the loss
of any benefit thereunder. Complete and correct copies of each written Material
Contract (including all modifications, amendments and supplements thereto and
waivers thereunder) in effect as of the date hereof have been made available to
Parent (or its counsel).

 

24



--------------------------------------------------------------------------------

Section 3.10 Title to Assets; Real Property.

(a) Neither the Company nor any Acquired Company owns any Real Property. The
Company or an Acquired Company has a valid leasehold interest in all the leased
Real Property, and good title in all of its right, title and interest in all
personal property reflected in the Audited Financial Statements or acquired
after the Balance Sheet Date, other than properties and assets disposed of in
the ordinary course of business consistent with past practice since the Balance
Sheet Date. All such properties and assets (including leasehold interests) are
free and clear of Encumbrances except for the following (collectively referred
to as “Permitted Encumbrances”):

(i) those items set forth in Section 3.10(a) of the Disclosure Schedules;

(ii) liens for Taxes not yet due and payable or being contested in good faith;

(iii) mechanics, carriers’, workmen’s, repairmen’s or other like liens arising
or incurred in the ordinary course of business;

(iv) easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property;

(v) other than with respect to owned Real Property, liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business; or

(vi) other imperfections of title or Encumbrances, if any that have not had, and
would not have, an Material Adverse Effect.

(b) Section 3.10(b) of the Disclosure Schedules lists (i) the street address and
name of the owner of each parcel of owned Real Property; (ii) the street address
of each parcel of leased Real Property with annual lease payments in excess of
$1,000,000 and a list, as of the date of this Agreement, of all leases for each
parcel of leased Real Property (collectively, “Leases”), including the total
annual payments, expiration of the term, and identification of the lessee and
lessor thereunder; and (iii) the current use of each parcel of owned and leased
Real Property. The use and operation of the Real Property in the conduct of
Company’s or any Acquired Company’s business does not violate in any material
respect any Law, covenant, condition, restriction, easement, license, permit or
agreement. No material improvements constituting a part of the Real Property
encroach on real property owned or leased by a Person other than Company or an
Acquired Company. There are no Actions pending nor, to the Company Member’s
Knowledge, threatened against or affecting the Real Property or any portion
thereof or interest therein in the nature or in lieu of condemnation or eminent
domain proceedings that would be material to the Company and the Acquired
Companies, taken as a whole.

Section 3.11 Condition And Sufficiency of Assets. Except as set forth in
Section 3.11 of the Disclosure Schedules, the buildings, plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property of Company and each of the Acquired Companies are structurally
sound, are in good operating condition and repair, and are adequate for the uses
to which they are being put,

 

25



--------------------------------------------------------------------------------

and none of such buildings, plants, structures, fixtures, machinery, equipment
and other items of tangible personal property is in need of maintenance or
repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost. The buildings, plants, structures, fixtures,
machinery, equipment and other items of tangible personal property currently
owned or leased by Company or any Acquired Company, together with all other
properties and assets of Company or any such Acquired Company, are sufficient
for the continued conduct of Company’s or such Acquired Company’s business after
the Closing in substantially the same manner as conducted on the date hereof and
constitute all of the rights, property and assets necessary to conduct the
business of Company or the Acquired Companies as currently conducted.

Section 3.12 Intellectual Property.

(a) Section 3.12(a) of the Disclosure Schedules lists all Company IP
Registrations as of the date hereof. All required filings and fees related to
the Company IP Registrations have been timely filed with and paid to the
relevant Governmental Authorities and authorized registrars, and all Company IP
Registrations are otherwise in good standing.

(b) The Company has provided or otherwise made available to Parent all material
Company IP Agreements. Company Member has provided Parent with true and complete
copies of all such Company IP Agreements, including all modifications,
amendments and supplements thereto and waivers thereunder. Each material Company
IP Agreement is valid and binding on Company or the Acquired Company which is a
party thereto in accordance with its terms and is in full force and effect.
Neither Company nor any Acquired Company or, to Company Member’s Knowledge, any
other party thereto is in breach of or default under (or is alleged to be in
breach of or default under), or has provided or received any notice of breach or
default of or any intention to terminate, any material Company IP Agreement.

(c) The Company and each Acquired Company is the sole and exclusive legal and
beneficial owner of all right, title and interest in and to Company’s and such
Acquired Company’s respective Company Intellectual Property, or has the valid
right to use all other Intellectual Property necessary for the conduct of
Company’s or such Acquired Company’s current business or operations, in each
case, free and clear of Encumbrances other than Permitted Encumbrances.

(d) The Company and each Acquired Company’s respective rights in the material
Company Intellectual Property are subsisting and enforceable and to the Company
Member’s Knowledge, valid. The Company and each Acquired Company has taken all
commercially reasonable steps to protect and preserve the confidentiality of all
trade secrets included in such Company Intellectual Property.

 

26



--------------------------------------------------------------------------------

(e) To the Company Member’s Knowledge, the conduct of Company’s and each
Acquired Company’s business as currently conducted, and the products, processes
and services of Company and each such Acquired Company, currently sold or
provided in such business do not infringe, dilute, misappropriate or otherwise
violate the Intellectual Property or other rights of any Person.

(f) As of the date hereof, there are no Actions (including any oppositions,
interferences or re-examinations) pending or, to the Company Member’s Knowledge,
threatened: (i) alleging any infringement, misappropriation, dilution or other
violation of the Intellectual Property of any Person by Company or any Acquired
Company; (ii) challenging the validity, enforceability, registrability or
ownership of any Company Intellectual Property or Company’s or any Acquired
Company’s rights with respect to any Company Intellectual Property; or (iii) by
Company or any Acquired Company or any other Person alleging any infringement,
misappropriation, dilution or violation by any Person of the Company
Intellectual Property. As of the date hereof, neither Company nor any Acquired
Company is subject to any outstanding or prospective Governmental Order
(including any motion or petition therefor) that does or would restrict or
impair the use of any Company Intellectual Property.

(g) The execution by the Acquired Companies, Company, and Company Member of this
Agreement will not result in the loss or impairment of the rights of Company or
any of the Acquired Companies to own or use any of the Company Intellectual
Property currently used in Company’s or any Acquired Company’s business, or in
violation or termination of any outbound or inbound Company IP Agreement.

Section 3.13 Insurance. The Company has provided or otherwise made available all
material insurance policies maintained by Company Member or its Affiliates
(including Company and the Acquired Companies) as of the date hereof relating to
any of the assets, business, operations, employees, officers and managers of
Company and any of the Acquired Companies (collectively, the “Insurance
Policies”). Such Insurance Policies, or their replacement permitted by
Section 5.01, if applicable, are in full force and effect and shall remain in
full force and effect following the consummation of the transactions
contemplated by this Agreement. All premiums due on such Insurance Policies have
either been paid or, if due and payable prior to Closing, will be paid prior to
Closing in accordance with the payment terms of each Insurance Policy. All such
Insurance Policies (a) are valid and binding in accordance with their terms; and
(b) have not been subject to any lapse in coverage through fault of the Company
or any Acquired Company. Neither Company Member nor any of its Affiliates
(including Company and the Acquired Companies) is in material default under, or
has otherwise failed to comply with, in any material respect, any such Insurance
Policy.

Section 3.14 Legal Proceedings; Governmental Orders.

(a) Except as set forth in Section 3.14(a) of the Disclosure Schedules, there
are no Actions pending or, to Company Member’s Knowledge, threatened (a) against
or by Company or any Acquired Company affecting any of its properties or assets
(or by or

 

27



--------------------------------------------------------------------------------

against Company Member or any Affiliates thereof and relating to Company or any
such Acquired Company), which if determined adversely to Company or any Acquired
Company (or to Company Member or any Affiliate thereof) would result in a
Material Adverse Effect.

(b) Except as set forth in Section 3.14(b) of the Disclosure Schedules, there
are no outstanding Governmental Orders and no unsatisfied judgments, penalties
or awards against or affecting Company or any Acquired Company or any of its
properties or assets which would have a Material Adverse Effect.

Section 3.15 Compliance With Laws; Permits.

(a) Except as set forth in Section 3.15(a) of the Disclosure Schedules, Company
and each Acquired Company is in compliance with all Laws applicable to it or its
business, properties or assets, except where failure to be in compliance would
not have a Material Adverse Effect.

(b) All Permits required for Company and each Acquired Company to conduct its
business have been obtained by it and are valid and in full force and effect,
except where the failure to obtain such Permits would not have a Material
Adverse Effect. All material fees and charges with respect to such Permits as of
the date hereof have been paid in full. Section 3.15(b) of the Disclosure
Schedules lists all current Permits issued to Company and each Acquired Company,
including the names of the Permits and their respective dates of issuance and
expiration.

Section 3.16 Environmental Matters.

(a) The Company and each Acquired Company is currently and has been in
compliance with all Environmental Laws and has not, and Company Member has not,
received from any Person any: (i) Environmental Notice or Environmental Claim;
or (ii) written request for information pursuant to Environmental Law, which, in
each case, either remains pending or unresolved, or is the source of ongoing
obligations or requirements as of the Closing Date.

(b) The Company and each Acquired Company has obtained and is in material
compliance with all Environmental Permits (each of which is disclosed in
Section 3.16(b) of the Disclosure Schedules) necessary for the ownership, lease,
operation or use of the business or assets of Company or each such Acquired
Company. None of Company, the Acquired Companies or Company Member is aware of
any condition, event or circumstance that might prevent or impede the
transferability of any Environmental Permits, nor have they received any
Environmental Notice or written communication regarding any material adverse
change in the status or terms and conditions of the same.

 

28



--------------------------------------------------------------------------------

(c) There has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the business or assets of Company or any
Acquired Company or any Real Property currently or formerly owned, operated or
leased by Company or any Acquired Company, and, since December 31, 2010, none of
Company, any Acquired Company or Company Member has received an Environmental
Notice that any Real Property currently or formerly owned, operated or leased in
connection with the business of Company or any Acquired Company (including
soils, groundwater, surface water, buildings and other structure located on any
such real property) has been contaminated with any Hazardous Material which
could reasonably be expected to result in an Environmental Claim against, or a
violation of Environmental Law or term of any Environmental Permit by, Company
Member, Company or any Acquired Company.

(d) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, none of Company Member, Company, or any
Acquired Company have retained or assumed, by contract or operation of Law, any
liabilities or obligations of third parties under Environmental Law.

Section 3.17 Employee Benefit Matters.

(a) Section 3.17(a) of the Disclosure Schedules contains a true and complete
list of each material pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, phantom equity, membership interest or membership interest-based, stock
or stock-based, change in control, retention, severance, vacation, paid time
off, welfare, fringe-benefit and other similar agreement, plan, policy, program
or arrangement (and any amendments thereto), in each case whether or not reduced
to writing and whether funded or unfunded, including each “employee benefit
plan” within the meaning of Section 3(3) of ERISA, whether or not tax-qualified
and whether or not subject to ERISA, (i) which is maintained, sponsored,
contributed to, or required to be contributed to by Company or any Acquired
Company, (ii) under which Company or any Acquired Company has any Liability,
whether maintained, sponsored, or contributed to by the Company, any Acquired
Company or any ERISA Affiliate, or (iii) which is maintained, sponsored or
contributed to by the Company or any Acquired Company and with respect to which
Parent, Acquiror, or any of its Affiliates has any liability under ERISA,
whether contingent or otherwise (as listed on Section 3.17(a) of the Disclosure
Schedules, each, a “Benefit Plan”). Company and each Acquired Company has
separately identified in Section 3.17(a) of the Disclosure Schedules each
Benefit Plan that is maintained, sponsored, contributed to, or required to be
contributed to by Company and any such Acquired Company primarily for the
benefit of employees outside of the United States (a “Non-U.S. Benefit Plan”).

(b) With respect to each material Benefit Plan, Company Member has made
available to Parent accurate, current and complete copies of each of the
following: (i) where the Benefit Plan has been reduced to writing, the plan
document together with all amendments; (ii) where the Benefit Plan has not been
reduced to writing, a written summary of all material plan terms; (iii) where
applicable, copies of any trust agreements

 

29



--------------------------------------------------------------------------------

or other funding arrangements, custodial agreements, insurance policies and
contracts, administration agreements and similar agreements; (iv) copies of any
summary plan descriptions, summaries of material modifications, employee
handbooks and any other material written communications (or a description of any
material oral communications) relating to any Benefit Plan; (v) in the case of
any Benefit Plan that is intended to be qualified under Section 401(a) of the
Code, a copy of the most recent determination, opinion or advisory letter from
the Internal Revenue Service; (vi) in the case of any Benefit Plan for which a
Form 5500 is required to be filed, a copy of the two most recently filed Form
5500, with schedules and financial statements attached; (vii) actuarial
valuations and reports related to any Benefit Plans with respect to the two most
recently completed plan years; (viii) the most recent nondiscrimination tests
performed under the Code; and (ix) copies of material notices, letters or other
correspondence from the Internal Revenue Service, Department of Labor, Pension
Benefit Guaranty Corporation or other Governmental Authority relating to the
Benefit Plan.

(c) Except as set forth in Section 3.17(c) of the Disclosure Schedules, each
Benefit Plan and related trust (other than any multiemployer plan within the
meaning of Section 3(37) of ERISA (each a “Multiemployer Plan”)) has been
established, administered and maintained in all material respects in accordance
with its terms and in compliance with all applicable Laws (including ERISA, the
Code and any applicable local Laws). Each Benefit Plan that is intended to be
qualified under Section 401(a) of the Code (a “Qualified Benefit Plan”) has
received a favorable and current determination letter from the Internal Revenue
Service, or with respect to a prototype or volume submitter plan, can rely on an
opinion letter from the Internal Revenue Service to the prototype or volume
submitter plan sponsor, to the effect that such Qualified Benefit Plan is so
qualified and that the plan and the trust related thereto are exempt from
federal income taxes under Sections 401(a) and 501(a), respectively, of the
Code, and, to the Company Member’s Knowledge, nothing has occurred that would
reasonably be expected to adversely affect the qualified status of any Qualified
Benefit Plan. Nothing has occurred with respect to any Benefit Plan that has
subjected or could reasonably be expected to subject Company or any Acquired
Company or, with respect to any period on or after the Closing Date, Parent,
Acquiror, or any of their Affiliates, to a material penalty under Section 502 of
ERISA or to material tax or penalty under Section 4975 of the Code. Except as
set forth in Section 3.17(c) of the Disclosure Schedules, all benefits,
contributions and premiums relating to each Benefit Plan due from the Company
have in all material respects been timely paid in accordance with the terms of
such Benefit Plan and all applicable Laws and accounting principles, and all
benefits accrued under any unfunded Benefit Plan have in all material respects
been paid, accrued or otherwise adequately reserved to the extent required by,
and in accordance with, GAAP or other applicable principles. All Non-U.S.
Benefit Plans that are required to be funded and/or book-reserved are funded
and/or book-reserved, as appropriate, to the extent required by applicable Law.

 

30



--------------------------------------------------------------------------------

(d) Neither Company nor any Acquired Company nor, to Company Member’s Knowledge,
any of their respective ERISA Affiliates has (i) incurred in the past five years
or reasonably expects to incur, either directly or indirectly, any material
Liability under Title IV of ERISA relating to any Benefit Plan (other than a
Multiemployer Plan); (ii) failed in any material respect to timely pay premiums
to the Pension Benefit Guaranty Corporation; or (iii) engaged in any transaction
which would give rise to liability under Section 4069 or Section 4212(c) of
ERISA.

(e) With respect to each Benefit Plan (i) no such plan is a Multiemployer Plan,
(ii) no such plan is a “multiple employer plan” within the meaning of
Section 413(c) of the Code or a “multiple employer welfare arrangement” (as
defined in Section 3(40) of ERISA); and (iii) no such plan is subject to the
minimum funding standards of Section 412 of the Code or Title IV of ERISA.

(f) Each Benefit Plan can be amended, terminated or otherwise discontinued after
the Closing in accordance with its terms, without material liabilities to Parent
or Acquiror, Company, any Acquired Company or any of their Affiliates other than
ordinary administrative expenses typically incurred in a termination event and
any obligations required upon termination under the terms of the Benefit Plan or
applicable Law. To the Company Member’s Knowledge, neither Company nor any
Acquired Company has any commitment or obligation and has not made any
representations to any employee, officer, director, independent contractor or
consultant, whether or not legally binding, to adopt, amend, modify or terminate
in any material respect any Benefit Plan or collective bargaining agreement, in
connection with the consummation of the transactions contemplated by this
Agreement or otherwise.

(g) Except as set forth in Section 3.17(g) of the Disclosure Schedules and other
than as required under Section 601 et. seq. of ERISA or other applicable Law, no
Benefit Plan provides post-termination or retiree welfare benefits to any
individual for any reason, and neither Company nor any Acquired Company or any
of their respective ERISA Affiliates has any Liability to provide
post-termination or retiree welfare benefits to any individual or, to the
Company Member’s Knowledge, ever represented, promised or contracted to any
individual that such individual would be provided with post-termination or
retiree welfare benefits (other than as required under Section 601 et. seq. of
ERISA or other applicable Law).

(h) Except as set forth in Section 3.17(h) of the Disclosure Schedules, there is
no pending or, to Company Member’s Knowledge, threatened Action relating to a
Benefit Plan (other than routine claims for benefits), and no Benefit Plan has
within the three years prior to the date hereof been the subject of an
examination or audit by a Governmental Authority or the subject of an
application or filing under or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 

31



--------------------------------------------------------------------------------

(i) Each Benefit Plan that is subject to Section 409A of the Code has been
administered in all material respects in compliance with its terms and the
operational and documentary requirements of Section 409A of the Code and all
applicable regulatory guidance (including notices, rulings and proposed and
final regulations) thereunder. Neither Company nor any Acquired Company has any
obligation to gross up, indemnify or otherwise reimburse any individual for any
excise taxes, interest or penalties incurred pursuant to Section 409A of the
Code.

(j) Each individual who is classified by Company or any Acquired Company as an
independent contractor has in all material respects been properly classified for
purposes of participation and benefit accrual under each Benefit Plan.

(k) Except as set forth in Section 3.17(k) of the Disclosure Schedules, neither
the execution of this Agreement nor any of the transactions contemplated by this
Agreement will (either alone or upon the occurrence of any additional or
subsequent events): (i) entitle any current or former director, officer,
employee, independent contractor or consultant of Company or any Acquired
Company to severance pay or any other payment; (ii) accelerate the time of
payment, funding or vesting, or increase the amount of compensation due to any
such individual; (iii) limit or restrict the right of Company or any Acquired
Company to merge, amend or terminate any Benefit Plan; (iv) increase the amount
payable under or result in any other material obligation pursuant to any Benefit
Plan; (v) result in “excess parachute payments” within the meaning of
Section 280G(b) of the Code; or (vi) require a “gross-up” payment to any
“disqualified individual” within the meaning of Section 280G(c) of the Code.

Section 3.18 Employment Matters.

(a) Except as set forth in Section 3.18(a) of the Disclosure Schedules, as of
the Closing Date, all compensation, including wages, commissions and bonuses,
payable to all employees, independent contractors or consultants of Company and
each Acquired Company for services performed on or prior to the Closing Date
have in all material respects been paid in full (or accrued in full on the
audited balance sheet contained in the Closing Working Capital Statement).

(b) Except as set forth in Section 3.18(b) of the Disclosure Schedules, neither
Company nor any Acquired Company is, and has not been for the past five years, a
party to, bound by, or negotiating any collective bargaining agreement or other
Contract with a union, works council or labor organization (collectively,
“Union”), and there is not, and has not been for the past five years, any Union
representing or purporting to represent any employee of Company or any Acquired
Company, and no Union or group of employees is seeking or has sought in the past
five years to organize employees for the purpose of collective bargaining.
Except as set forth in Section 3.18(b) of the Disclosure Schedules, in the past
five years there has not been, nor, to the Company Member’s Knowledge, has there
been any threat of, any strike, slowdown, work stoppage, lockout, concerted
refusal to work overtime or other similar labor disruption or dispute affecting
Company or any Acquired Company.

 

32



--------------------------------------------------------------------------------

(c) The Company and each Acquired Company is and has been in compliance in all
material respects with the terms of the collective bargaining agreements and
other Contracts listed on Section 3.18(b) of the Disclosure Schedules and all
applicable Laws pertaining to employment and employment practices. Except as set
forth in Section 3.18(c) of the Disclosure Schedules, there are no material
Actions against Company or any Acquired Company pending, or to the Company
Member’s Knowledge, threatened to be brought or filed, in any judicial,
administrative or arbitration forum, in connection with the employment of any
current or former employee, consultant or independent contractor of Company or
any Acquired Company, including, without limitation, any claim relating to
unfair labor practices, employment discrimination, harassment, retaliation,
equal pay, wage and hours or any other employment related matter arising under
applicable Laws.

(d) No Acquired Company is, and has not been for the past five years, the
subject of any audit, investigation or enforcement action by any Governmental
Authority in connection with any Government Contract. Neither Company nor any
Acquired Company has been debarred, suspended or otherwise made ineligible from
doing business with the United States government or any government contractor.

Section 3.19 Taxes. Except as set forth in Section 3.19 of the Disclosure
Schedules:

(a) The Company is treated as a C corporation for U.S. federal income tax
purposes, and has been so treated since June 21, 2001.

(b) All material Tax Returns required to be filed on or before the Closing Date
by the Company or each Acquired Company have been, or will be, timely filed
(giving effect to all extensions). All material Taxes due and owing by the
Company or each Acquired Company (whether or not shown on any Tax Return) have
been, or will be, timely paid or adequate reserves in accordance with GAAP have
been established for such Taxes on the Financial Statements.

(c) The Company and each Acquired Company has withheld and paid all amounts of
Tax required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, customer, shareholder
or other party, and complied in all material respects with all information
reporting and backup withholding provisions of applicable Law.

(d) In the past three (3) years, no written claim has been made by any taxing
authority in any jurisdiction where Company or any Acquired Company does not
file Tax Returns that it is, or may be, subject to Tax by that jurisdiction.

(e) No extensions or waivers of the applicable statutes of limitations period
have been given or requested with respect to the assessment or collection of any
Taxes of the Company or any Acquired Company, which extensions or waivers have
not since expired.

 

33



--------------------------------------------------------------------------------

(f) All Tax deficiencies asserted, or Tax assessments made, in each case, in
writing against Company and each Acquired Company as a result of any
examinations by any Governmental Authority have been fully paid, settled or
withdrawn.

(g) Neither Company nor any Acquired Company is currently a party to any Action
with respect to Taxes of the Company or any Acquired Company, by any
Governmental Authority. To the Knowledge of the Company, there are no pending or
threatened Actions with respect to Taxes of the Company or any Acquired Company
by any Taxing Authority.

(h) There are no Encumbrances for Taxes (other than Permitted Encumbrances) upon
the assets of Company or any Acquired Company.

(i) Neither Company nor any Acquired Company is a party to, or bound by, any Tax
indemnity, Tax sharing or Tax allocation agreement that would reasonably be
expected to give rise to a liability for Taxes after the Closing, other than any
such agreement exclusively between or among the Company and any Acquired
Company, or not primarily related to Taxes and entered into in the ordinary
course of business.

(j) No private letter rulings, technical advice memoranda or similar agreement
or rulings have been requested (which requests remain outstanding), or, in the
past three (3) years, entered into or issued by any taxing authority with
respect to Company or any Acquired Company.

(k) Neither the Company nor any Acquired Company has been a member of an
affiliated, combined, consolidated or unitary Tax group for Tax purposes filing
a group Tax Return, other than a group the common parent of which is or was the
Company. Neither the Company nor any Acquired Company has any Liability for
Taxes of any Person (other than the Company or any Acquired Company) under
Treasury Regulations Section 1.1502-6 (or any corresponding provision of state,
local or foreign Law), as transferee or successor, by contract or otherwise.

(l) Neither Company nor any Acquired Company will be required to include any
item of income in, or exclude any item or deduction from, taxable income for any
taxable period or portion thereof ending after the Closing Date as a result of:

(i) any change in a method of accounting under Section 481 of the Code (or any
comparable provision of state, local or foreign Tax Laws), for a taxable period
ending on or prior to the Closing Date;

(ii) an installment sale or open transaction occurring on or prior to the
Closing Date;

(iii) a prepaid amount received on or before the Closing Date that is not
included in Closing Working Capital and is received other than in the ordinary
course of business;

(iv) any closing agreement under Section 7121 of the Code, or similar provision
of state, local or foreign Law; or

 

34



--------------------------------------------------------------------------------

(v) any election under Section 108(i) of the Code.

(m) In the two years prior to the date of this Agreement, neither the Company
nor any Acquired Company has been a “distributing corporation” or a “controlled
corporation” in connection with a distribution described in Section 355 of the
Code.

(n) Neither Company nor any Acquired Company is, and has not been, a party to,
or a promoter of, a “reportable transaction” within the meaning of
Section 6707A(c)(1) of the Code and Treasury Regulations Section 1.6011 4.

(o) Neither the Company nor any Acquired Company has taken, intends to take, or
agreed to take any action, or is aware of any fact or circumstance that would
prevent Merger 1 and Merger 2, taken together, from qualifying as a
reorganization within the meaning of Section 368(a) of the Code.

Section 3.20 Books and Records. The books and records of the Company and each
Acquired Company have been maintained and retained in accordance with reasonably
prudent business practices in all material respects.

Section 3.21 Brokers. Except for Barclays Capital Inc., no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Company Member, Company, or the
Acquired Companies.

Section 3.22 Investment Purpose. Company Member is acquiring the NCM Shares
solely for its own account for investment purposes and not with a view to, or
for offer or sale in connection with, any distribution thereof in any case in
violation of the Securities Act of 1933, as amended (the “Securities Act”), it
being understood that the foregoing shall not be deemed a restriction on
transfer of the NCM Shares in conformity with the Securities Act. Parent
acknowledges that the NCM Shares are not registered under the Securities Act, or
any state securities laws, and that the NCM Shares may not be transferred or
sold except pursuant to the registration provisions of the Securities Act, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to Company Member that the statements contained
in this Article IV are true and correct as of the date hereof.

Section 4.01 Organization and Authority. Parent is a corporation duly organized,
validly existing and in good standing under the Laws of the state of Delaware.
Each of Sub 1, Acquiror and National CineMedia LLC is a limited liability
company duly

 

35



--------------------------------------------------------------------------------

organized, validly existing and in good standing under the Laws of the state of
Delaware. Parent, Sub 1 and Acquiror have full corporate power and authority to
enter into this Agreement, to carry out their respective obligations hereunder
and to consummate the transactions contemplated hereby. The execution and
delivery by Parent, Sub 1 and Acquiror of this Agreement, the performance by
Parent, Sub 1 and Acquiror of their respective obligations hereunder and the
consummation by Parent, Sub 1 and Acquiror of the transactions contemplated
hereby have been duly authorized by all requisite corporate action on the part
of Parent, Sub 1 and Acquiror, respectively. This Agreement has been duly
executed and delivered by Parent, Sub 1 and Acquiror, and (assuming due
authorization, execution and delivery by Company Member and the Company) this
Agreement constitutes a legal, valid and binding obligation enforceable against
each of Parent, Sub 1 and Acquiror in accordance with its terms.

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Parent, Sub 1 and Acquiror of this Agreement and the consummation of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
certificate of incorporation, by-laws, limited liability company agreement or
other organizational documents of Parent, Sub 1, Acquiror or any subsidiary of
Parent; (b) conflict with or result in a violation or breach of any provision of
any Law or Governmental Order applicable to Parent, Sub 1, Acquiror or any
subsidiary of Parent; (c) require the consent, notice or other action by any
Person under any Contract to which Parent, Sub 1, Acquiror or any subsidiary of
Parent is a party; or (d) require consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, except for such filings as
may be required under the HSR Act and such consents, approvals, Permits,
Governmental Orders, declarations, filings or notices which, in the aggregate,
would not have a Parent Material Adverse Effect.

Section 4.03 Brokers. Except for JPMorgan Chase Bank N.A., no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Parent or Acquiror.

Section 4.04 SEC Reports. Parent has filed all reports and other documents
required to be filed by the Parent under the Exchange Act of 1934, as amended
(the “Exchange Act”), for the 36 months preceding the date hereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein being collectively referred to herein as the “SEC Reports”) on
a timely basis. The SEC Reports comply in all material respects with the
requirements of the Exchange Act and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make

 

36



--------------------------------------------------------------------------------

the statements therein, in the light of the circumstances under which they were
made, not misleading. The financial statements of Parent included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.

Section 4.05 Legal Proceedings. There are no Actions pending or, to Parent’s
Knowledge, threatened against or by Parent or Acquiror or any Affiliate of
Parent or Acquiror that challenge or seek to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise or serve as a basis for any such Action.

Section 4.06 NCM Shares. The NCM are duly authorized and, when issued in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and nonassessable.

Section 4.07 Tax Matters.

(a) Neither Parent nor any Affiliate of Parent has taken, intends to take, or
agreed to take any action, or is aware of any fact or circumstance that would
prevent Merger 1 and Merger 2, taken together, from qualifying as a
reorganization within the meaning of Section 368(a) of the Code.

(b) Each of Sub 1 and Acquiror is, and has since the date of its formation been,
properly treated as an entity that is disregarded as separate from Parent for
U.S. federal income tax purposes.

Section 4.08 Undisclosed Liabilities. Neither Parent nor any of its subsidiaries
has Liabilities, except (a) those which are adequately reflected or reserved
against in the Parent and subsidiary condensed consolidated balance sheet as of
March 27, 2014 (“Parent Balance Sheet Date”), (b) those which have been incurred
in the ordinary course of business consistent with past practice since the
Parent Balance Sheet Date, or (c) those which are not, individually or in the
aggregate, material in amount.

Section 4.09 Absence of Certain Changes, Events and Conditions. From the Parent
Balance Sheet Date until the date hereof, and other than in the ordinary course
of business consistent with past practice or disclosed in the SEC Reports, none
of Parent nor any of its subsidiaries has taken any action that would be
prohibited with respect to the Company after the date hereof pursuant to
Section 5.01. From the Parent Balance Sheet Date until the date hereof, there
has been no event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Parent Material Adverse
Effect.

 

37



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01 Conduct of Business Prior to the Closing . From the date hereof
until the Closing, except as otherwise provided in this Agreement, as required
by applicable Law or consented to in writing by Parent which consent shall not
be unreasonably withheld, delayed or conditioned (provided, however, that Parent
shall be deemed to have consented if Parent does not object in writing within
three Business Days after a written request for such consent is delivered to
Parent by the Company), the Company shall, (x) use its commercially reasonable
efforts to conduct the business of the Company in the ordinary course of
business consistent with past practice; and (y) use commercially reasonable
efforts to maintain and preserve intact the current organization, business and
franchise of the Company and to preserve the rights, franchises, goodwill and
relationships of its employees, network affiliates, advertiser, customers,
lenders, content providers and other suppliers, regulators and others having
business relationships with the Company, it being understood and agreed that the
Company and the Acquired Companies will be operating in a challenging
environment, and the failure to successfully operate in the ordinary course of
business or preserve intact such relationships, despite the Company’s
commercially reasonable efforts to do so, shall not be deemed a breach of this
covenant. Without limiting the foregoing, from the date hereof until the Closing
Date, except required by Law, the Company shall, except as set forth on
Section 5.01 of the Disclosure Schedules:

(a) use its commercially reasonable efforts to perform all of its obligations
under all Material Contracts relating to or affecting its properties, assets or
business, in the ordinary course of business consistent with past practice;

(b) pay its debts, Taxes and other obligations when due (taking into account
extensions and except to the extent being negotiated or contested in good
faith);

(c) continue in full force and effect without material modification all material
Insurance Policies or similar policies, to the extent commercially available on
substantially the same terms (including costs) as currently in effect, except as
required by applicable Law;

(d) defend and protect its properties and assets from infringement or
usurpation;

(e) preserve and maintain all of its material Permits;

(f) maintain its books and records in accordance with past practice;

(g) comply in all material respects with all applicable Laws, except to the
extent failure to comply would not materially impact the Company;

(h) not amend its organizational documents other than in connection with the
Company Roll-up;

 

38



--------------------------------------------------------------------------------

(i) not split, combine or reclassification of any units of its membership
interests;

(j) not issue, sell or otherwise dispose of any of its membership interests, or
grant any options, warrants or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any of its membership interests (other
than pursuant to a Benefit Plan);

(k) not declare or pay any dividends or distributions on or in respect of any of
its membership interests or redeem or purchase of its membership interests;

(l) not materially change any of its methods of accounting or accounting
practices, except as required by Law, GAAP or as disclosed in the notes to the
Financial Statements;

(m) not incur, assume or guarantee any indebtedness for borrowed money except
unsecured current obligations and Liabilities incurred in the ordinary course of
business consistent with past practice or that will be repaid prior to, or in
connection with, the Closing;

(n) not transfer, assign, sell or otherwise dispose of assets other than cash
outside the ordinary course of business or cancellation of any long term debts
or entitlements outside the ordinary course of business;

(o) not transfer or assign or grant any exclusive license or sublicense of any
material rights under or with respect to its Intellectual Property or to any
Company Intellectual Property outside of the ordinary course of business;

(p) not impose any Encumbrance (other than Permitted Encumbrances) upon any of
its properties, capital stock or assets, tangible or intangible, outside the
ordinary course of business;

(q) not (i) grant any material bonuses, whether monetary or otherwise, or
material increase in any wages, salary and pension benefits in respect of its
current or former officers or directors, other than as provided for in any
Benefit Plan or required by applicable Law, (ii) grant any material severance or
other compensation benefit other than those paid prior to the Closing or, if
payable after Closing, that would be treated as a Current Liability of the
Company, or (iii) act to accelerate the vesting or payment of any material
compensation or benefit for any current or former officer or director;

(r) not adopt, modify or terminate any: (i) employment, severance, retention or
other agreement with any current or former officer or director to increase the
payments by the Company or any Acquired Company thereunder after the Closing
(unless treated as a Current Liability of the Company), (ii) material Benefit
Plan to increase the payments by the Company or any Acquired Company thereunder
after the Closing (unless treated as a Current Liability of the Company) or
(iii) collective bargaining or other agreement with a Union;

 

39



--------------------------------------------------------------------------------

(s) not make any loan to (or forgive any material loan to), or enter into any
other transaction with, any of its members or current or former managers and
officers other than contemplated by this Agreement;

(t) not adopt of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law, except as contemplated by this
Agreement or required by applicable Law;

(u) not acquire by merger or consolidation with, or by purchase of a substantial
portion of the assets (outside the ordinary course of business), membership
interests or stock of, or by any other manner, any business or any Person or any
division thereof other than as contemplated by this Agreement;

(v) endeavor to timely collect receivables consistent with the timing and manner
of Company’s past collection practice and ordinary course of business;

(w) timely pay the Company’s accounts payable and payroll consistent with the
timing and manner of Company’s past payment practice and ordinary course of
business; and

(x) not enter into any Contract to do any of the foregoing things it is
restricted, or any action or omission that would result in violation of the
foregoing.

Section 5.02 Access to Information. From the date hereof until the Closing and
subject to applicable Law, Company Member shall, and shall cause the Company to,
(a) afford Parent and its Representatives access to and the right to inspect all
of the Real Property, properties, assets, premises, books and records, Contracts
and other documents and data related to the Company as it reasonably requests in
connection with Parent’s efforts to consummate the transactions contemplated by
this Agreement; and (b) furnish Parent and its Representatives with such
financial, operating and other data and information related to the Company as
Parent or any of its Representatives may reasonably request in connection with
Parent’s efforts to consummate the transactions contemplated by this Agreement;
and (c) instruct the Representatives of Company Member and the Company to
reasonably cooperate with Parent in connection with such access and inspection;
provided, however, that sensitive information about the Company shall be made
available subject to the terms and conditions set forth in the Clean Team
Guidelines provided to Parent by the Company on May 1, 2014. Any such access and
inspection pursuant to this Section 5.02 shall be conducted on reasonable
advance written notice, during regular business hours and under reasonable
circumstances and in such manner as not to interfere unreasonably with the
conduct of the business of Company Member or the Company. Parent and its
Representatives shall reasonably cooperate with Company Member and the Company
and their respective Representatives and shall use their commercially reasonable
efforts to minimize any disruption to the business of the Company. The Company
does not make any representation or warranty as to the accuracy of any
information (if any) provided pursuant to this Section 5.02 and Parent

 

40



--------------------------------------------------------------------------------

may not rely on the accuracy of any such information, in each case other than as
expressly set forth in the Company’s representations and warranties contained in
Article III; provided that no investigation by Parent pursuant to this
Section 5.02 shall operate as a waiver or otherwise affect any representation,
warranty or agreement given or made by Company Member in this Agreement.
Notwithstanding anything herein to the contrary, the Company may revoke access
or examination to the extent that it would (i) unreasonably disrupt the
operations of the Company, (ii) violate any Contract of the Company or any of
the Acquired Companies, or (iii) require the Company to disclose information
subject to attorney-client privilege.

Section 5.03 No Solicitation of Other Bids.

(a) Company Member shall not, and shall not authorize or permit any of its
Affiliates (including the Company) or any of its or their Representatives to,
directly or indirectly, (i) encourage, solicit, initiate, facilitate or continue
inquiries regarding an Acquisition Proposal; (ii) enter into discussions or
negotiations with, or provide any information to, any Person concerning a
possible Acquisition Proposal, regardless of from which Person a possible
Acquisition Proposal originates; or (iii) enter into any agreements or other
instruments (whether or not binding) regarding an Acquisition Proposal. Company
Member shall immediately cease and cause to be terminated, and shall cause its
Affiliates (including the Company) and all of its and their Representatives to
immediately cease and cause to be terminated, all existing discussions or
negotiations with any Persons conducted heretofore with respect to, or that
could lead to, an Acquisition Proposal. For purposes hereof, “Acquisition
Proposal” shall mean any inquiry, proposal or offer from any Person (other than
Parent or any of its Affiliates) concerning (i) a merger, consolidation,
liquidation, recapitalization, share exchange or other business combination
transaction involving the Company; (ii) the issuance or acquisition of
membership or other equity interests of the Company; or (iii) the sale, lease,
exchange or other disposition of any significant portion of the Company’s
properties or assets not in the ordinary course of its business.

(b) In addition to the other obligations under this Section 5.03, Company Member
shall promptly (and in any event within two Business Days after receipt thereof
by Company or Company Member or their Representatives) advise Parent orally and
in writing of any Acquisition Proposal.

(c) Company Member agrees that the rights and remedies for noncompliance with
this Section 5.03 shall include having such provision specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed that
money damages may not provide an adequate remedy to Parent.

 

41



--------------------------------------------------------------------------------

Section 5.04 Notice of Certain Events.

(a) From the date hereof until the Closing, Company shall promptly notify Parent
in writing of:

(i) any fact, circumstance, event or action the existence, occurrence or taking
known to the Company of which (A) has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (B) has
resulted in, or would reasonably be expected to result in, any representation or
warranty made by Company Member hereunder not being true and correct or (C) has
resulted in, or would reasonably be expected to result in, the failure of any of
the conditions set forth in Section 7.02 to be satisfied;

(ii) any written notice from any Person alleging that the consent of such Person
is or may be required in connection with the transactions contemplated by this
Agreement;

(iii) any written notice from any Governmental Authority in connection with the
transactions contemplated by this Agreement; and

(iv) any Actions commenced or, to Company Member’s Knowledge, threatened
against, relating to or involving or otherwise affecting Company Member or the
Company that, if pending on the date of this Agreement, would have been required
to have been disclosed pursuant to Section 3.14.

(b) From the date hereof until the Closing, Parent shall promptly notify Company
Member in writing of:

(i) any fact, circumstance, event or action the existence, occurrence or taking
known to the Parent of which (A) has had, or would reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect,
(B) has resulted in, or would reasonably be expected to result in, any
representation or warranty made by Parent hereunder not being true and correct
or (C) has resulted in, or would reasonably be expected to result in, the
failure of any of the conditions set forth in Section 7.03 to be satisfied;

(ii) any written notice from any Person alleging that the consent of such Person
is or may be required in connection with the transactions contemplated by this
Agreement;

(iii) any written notice from any Governmental Authority in connection with the
transactions contemplated by this Agreement; and

(iv) any Actions commenced or, to Parent’s Knowledge, threatened against,
relating to or involving or otherwise affecting the Parent that, if pending on
the date of this Agreement, would have been required to have been disclosed
pursuant to Section 4.05.

 

42



--------------------------------------------------------------------------------

(c) Parent’s receipt of information pursuant to this Section 5.04 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Company Member in this Agreement and shall not be
deemed to amend or supplement the Disclosure Schedules. Company Member’s receipt
of information pursuant to this Section 5.04 shall not operate as a waiver or
otherwise affect any representation, warranty or agreement given or made by
Parent in this Agreement and shall not be deemed to amend or supplement the
Disclosure Schedules.

Section 5.05 Resignations. Company Member shall deliver to Parent at least five
Business Days prior to the Closing written resignations (or terminations from
such positions), effective as of the Closing Date, of the officers and directors
of the Company from their offices of director or officer.

Section 5.06 Confidentiality. Company Member and Parent are parties to the
Non-Disclosure Agreement dated April 27, 2014 (the “Confidentiality Agreement”)
and shall continue to remain subject to the obligations provided in the
Confidentiality Agreement.

Section 5.07 Non-Solicitation.

(a) For a period of 18 months commencing on the Closing Date (the “Restricted
Period”), Company Member shall not, and shall not permit any of its Affiliates
to, directly or indirectly, solicit any employee of the Surviving Entity or
encourage any such employee to leave such employment, except pursuant to a
general solicitation which is not directed specifically to any such employees;
provided, that nothing in this Section 5.07(a) shall prevent Company Member or
any of its Affiliates from hiring (i) any person who contacts Company Member or
any of its Affiliates on his or her own initiative without any solicitation by
or encouragement from Company Member or its Affiliates or their Representatives
(other than general solicitations not targeted to Parent or its Affiliates),
(ii) any employee whose employment has been terminated by the Surviving Entity
or Parent, or (iii) after 180 days from the date of termination of employment,
any employee whose employment has been terminated by the employee.

(b) Company Member acknowledges that the restrictions contained in this
Section 5.07 are reasonable and necessary to protect the legitimate interests of
Parent and constitute a material inducement to Parent to enter into this
Agreement and consummate the transactions contemplated by this Agreement. In the
event that the covenant contained in this Section 5.07 should ever be
adjudicated to exceed the time, or other limitations permitted by applicable Law
in any jurisdiction, then any court is expressly empowered to reform such
covenant, and such covenant shall be deemed reformed, in such jurisdiction to
the maximum time, or other limitations permitted by applicable Law. The
covenants contained in this Section 5.07 and each provision hereof are severable
and distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

 

43



--------------------------------------------------------------------------------

Section 5.08 Conduct of Parent. Parent covenants and agrees during the period
commencing on the date hereof and ending on the earlier of the Closing Date or
the termination of this Agreement, Parent shall not, and shall cause its
subsidiaries not to, (i) split, combine, subdivide or reclassify any shares of
capital stock or other ownership interests, as applicable, (ii) adopt a plan or
agreement of complete or partial liquidation or dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization, except
as contemplated by this Agreement, and (iii) authorize or pay any dividends or
make any distribution with respect to outstanding capital stock or other equity
interests, as applicable, (whether in cash, assets, shares or other equity
interest, share buy-back or otherwise) other than regular and special
distributions made by National CineMedia LLC pursuant to its tax receivables
agreement or otherwise and dividends paid by Parent in both cases in the
ordinary course of business and consistent with past practice.

Section 5.09 Governmental Approvals and Consents; Defense of Lawsuits.

(a) Each party hereto shall, as promptly as possible (i) make, or cause or be
made, all filings and submissions (including those under the HSR Act) required
under any Law applicable to such party or any of its Affiliates; (ii) use
reasonable best efforts to obtain, or cause to be obtained, promptly all
consents, authorizations, orders and approvals from all Governmental Authorities
(including under the HSR Act) that may be or become necessary for the
consummation of the transactions contemplated by this Agreement. Each party
shall cooperate fully with the other party and its Affiliates in promptly
seeking to obtain all such consents, authorizations, orders and approvals. Prior
to the Closing, the parties hereto shall not take any action (including
acquiring any business) that could reasonably be expected to delay, impair or
impede the receipt of any required consents, authorizations, orders and
approvals.

(b) Company Member and Parent shall use reasonable best efforts to give all
notices to, and obtain all consents from, all third parties that are described
in Section 3.05 of the Disclosure Schedules.

(c) Without limiting the generality of the parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable best efforts prior to Closing to:

(i) respond to any inquiries by any Governmental Authority regarding antitrust
or other matters with respect to the transactions contemplated by this Agreement
or any agreement or document contemplated hereby;

(ii) avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
agreement or document contemplated hereby; and

 

44



--------------------------------------------------------------------------------

(iii) in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement or any
agreement or document contemplated hereby has been issued, to have such
Governmental Order vacated or lifted.

(d) All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between Company Member or
the Surviving Entity with Governmental Authorities in the ordinary course of
business, any disclosure which is not permitted by Law or any disclosure
containing confidential information) shall be disclosed to the other party
hereunder in advance of any filing, submission or attendance, it being the
intent that the parties will consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.

(e) Each party hereto shall use its reasonable best efforts to defend against
all lawsuits or other legal or regulatory proceedings challenging either of the
Mergers or their respective consummation, unless the parties mutually consent to
settlement of other resolution of the litigation or proceedings. None of the
parties shall commit to or agree (or permit their respective Affiliates to
commit to or agree) with any Governmental Entity to stay, toll or extend any
applicable waiting period under the HSR Act, without the prior written consent
of the other parties (such consent not to be unreasonably withheld or delayed).

(f) Notwithstanding the foregoing, nothing in this Section 5.09 shall require,
or be construed to require, either party or any of its Affiliates, before or
after the Closing Date, to agree to (i) sell, hold, divest, license, discontinue
or limit any of its or its Affiliates’ assets, businesses, contracts or
interests; (ii) any conditions relating to, changes in, or restrictions on the
operation of any of its or its Affiliates assets, businesses, contracts or
interests; (iii) any material modification or waiver of the terms and conditions
of this Agreement; or (iv) take any action (or fail to take any action) which
could adversely affect the Tax treatment of the transactions contemplated by
this Agreement as described in Section 2.02(f) and Section 6.05, except to the
extent, in the case of preceding clauses (i) and (ii), that such agreement could
not reasonably be expected to result in a Material Adverse Effect or Parent
Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

Section 5.10 Repayment of Indebtedness. Prior to or at the Closing, Company and
the Acquired Companies shall repay in full, or provide evidence reasonably
satisfactory to Parent that binding arrangements have been made for the
repayment in full concurrently upon Closing from the cash Closing Merger
Consideration, of (a) all indebtedness of the Company or any of the Acquired
Companies for borrowed money; (b) all obligations of the Company and/or the
Acquired Companies in connection with any letters of credit and acceptances
issued under letters of credit facilities, acceptance facilities or other
similar facilities; and (c) all obligations of the Company and/or the Acquired
Companies evidenced by bonds, notes, debentures or other similar instruments;
and (d) all obligations of the Company and/or Acquired Companies in respect of
the deferred purchase price of property (excluding accounts payable in the
ordinary course of business), including earn-outs (collectively, “Company
Indebtedness”), in each case, determined in accordance with GAAP applied using
the same accounting methods, practices, principles, policies and procedures with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Audited Financial Statements for the
most recent fiscal year end.

Section 5.11 Roll-up of Company Subsidiaries. Prior to the Closing, Company
Member shall have caused all of the Acquired Companies to have merged into,
combined with, the Company, liquidated with all assets distributed to the
Company, converted into single-member limited liabilities companies that are
treated as entities disregarded as separate from the Company for U.S. federal
income tax purposes or otherwise “rolled up” and combined so that upon the
Closing the Company, as a single entity, is treated as owning all of the assets
of the Company and the Acquired Companies for U.S. federal income tax purposes
(the “Company Roll-up”).

Section 5.12 Books and Records.

(a) In connection with any insurance claims by, Actions or Tax audits against,
governmental investigations of, compliance with legal requirements by, or the
preparation of financial statements of, Company Member, its Affiliates or its
direct or indirect owners, or for any matter in connection with or resulting
from this Agreement, for a period of seven years after the Closing, Parent
shall, and shall cause the Surviving Entity to:

(i) retain the books and records (including personnel files) of the Company
relating to periods prior to the Closing in a manner consistent with the prior
practices of the Company; and

(ii) upon reasonable notice, afford the Representatives of Company Member
reasonable access (including the right to make, at Company Member’s expense,
photocopies), during normal business hours, to such books and records;

provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in Article VI.

 

46



--------------------------------------------------------------------------------

(b) In order to facilitate the resolution of any claims made by or against or
incurred by Parent or the Surviving Entity after the Closing, or for any other
reasonable purpose, for a period of seven years following the Closing, Company
Member shall:

(i) retain the books and records (including personnel files) of Company Member
which relate to the Company and its operations for periods prior to the Closing;
and

(ii) upon reasonable notice, afford the Representatives of Parent or the
Surviving Entity reasonable access (including the right to make, at Parent’s
expense, photocopies), during normal business hours, to such books and records;

provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in Article VI.

(c) Neither Parent nor Company Member shall be obligated to provide the other
party with access to any books or records (including personnel files) pursuant
to this Section 5.12 to the extent such access would violate any Law.

Section 5.13 Closing Conditions. From the date hereof until the Closing, each
party hereto shall use commercially reasonable efforts to take such actions as
are necessary to expeditiously satisfy the closing conditions set forth in
Article VII hereof.

Section 5.14 Public Announcements. Unless otherwise required by applicable Law
requirements of the Nasdaq stock exchange (based upon the reasonable advice of
counsel), no party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), and the
parties shall cooperate as to the timing and contents of any such announcement
provided, that to the extent disclosure is so required by applicable Law
requirements of the Nasdaq stock exchange, the party intending to make such
release shall use its commercially reasonable efforts to consult with the other
parties in advance of such release with respect to the text thereof.

Section 5.15 Further Assurances. Before and following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement, including to effect the Mergers, and with respect to Parent, to
procure the necessary funds.

Section 5.16 Post-Closing NCM Stock Matters. Within 30 days following the
Closing, Parent will file and cause to be effective a prospectus supplement to
its currently effective registration statement on Form S-3 (file no. 333-17055)
or a substantially identical shelf registration statement to the extent the
existing shelf registration statement

 

47



--------------------------------------------------------------------------------

is no longer in effect (the “Shelf Registration Statement”) to facilitate the
public resale of the NCM Shares by Company Member and/or the members of Company
Member to whom it distributes the NCM Shares in compliance with the Securities
Act. Parent shall keep the Shelf Registration Statement effective and free of
material misstatements or omissions (including the preparation and filing of any
amendments and supplements necessary for that purpose) until the date on which
Company Member and/or the members of the Company Member that received the NCM
Shares have transferred their respective NCM Shares to third parties, or are
able to freely transfer such NCM Shares without regard to volume limitations.

Section 5.17 EBITDA Price Adjustment. Promptly after the date hereof, Company
Member shall engage the Company Member’s Accountants to calculate the EBITDA, on
a consolidated basis, for the twelve month period ended April 30, 2014 (the
“Adjusted EBITDA”). The Company Member’s Accountants shall then deliver to the
Company Member and Parent a statement setting forth the Adjusted EBITDA and
supporting details as to the calculation thereof (the “EBITDA Statement”). The
EBITDA Statement shall be prepared in accordance with GAAP applied using the
same accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Audited Financial Statements for the
fiscal year 2013 as if such EBITDA Statement was being prepared and audited as
of a fiscal year end. The Adjusted EBITDA so calculated by the Company Member’s
Accountants shall be conclusive and binding upon the parties hereto. Parent and
Company Member shall each pay one-half of the expenses of the Company Member’s
Accountants to perform this calculation.

Section 5.18 Employees. During the period beginning on the Closing Date and
ending on the first anniversary of the Closing Date, Parent shall or shall cause
the Surviving Entity or its Affiliates to provide the employees of the Surviving
Entity and the Acquired Companies, as of immediately prior to the Closing Date
(“Business Employees”), with compensation and benefits that are, in the
aggregate, no less favorable than provided to similarly situated employees of
Parent and its subsidiaries. Parent further agrees that, from and after the
Closing Date, Parent shall or shall cause the Surviving Entity and its
Affiliates to grant all Business Employees credit for any service with the
Company or any Acquired Company prior to the Closing Date (i) for eligibility
and vesting purposes, and (ii) for purposes of vacation accrual and severance
benefit determinations under any benefit or compensation plan, program,
agreement or arrangement that may be established or maintained by Parent,
Surviving Entity or any of their respective Affiliates on or after the Closing
Date (the “Acquiror Plans”), determined in a manner so as not to create any
duplication of benefits. In addition, Parent shall or shall cause the Surviving
Entity or its Affiliates to (A) cause to be waived all pre-existing condition
exclusion and actively-at-work requirements and similar limitations, eligibility
waiting periods and evidence of insurability requirements under any Acquiror
Plans to the extent waived or satisfied by a Business Employee under the
comparable

 

48



--------------------------------------------------------------------------------

Benefit Plan as of the Closing Date, and (B) cause any covered expenses incurred
on or before the Closing Date by any Business Employee (or covered dependent
thereof) to be taken into account for purposes of satisfying applicable
deductible, coinsurance and maximum out-of-pocket provisions after the Closing
Date under any applicable Acquiror Plan. Nothing contained herein, express or
implied, is intended to confer upon any Business Employee or any other Person
any right to continued employment or service relationship for any period. The
provisions of this Section 5.18 are for the sole benefit of the parties to this
Agreement and nothing herein, expressed or implied, is intended or shall be
construed to confer upon or give to any Person (including, without limitation,
any Business Employee), other than the parties hereto and their respective
permitted successors and assigns, any legal or equitable or other rights or
remedies with respect to the matters provided for in this Section 5.18 under or
by reason of any provision of this Agreement or otherwise. The provisions of
this Agreement do not constitute an amendment to any Benefit Plan.

Section 5.19 Representation and Warranty Insurance. Parent shall use its
reasonable best efforts to find a representations and warranties insurance
policy as soon as practicable following the date hereof to protect Parent from
losses incurred as a result of the breach of any of the representations and
warranties of Company Member in Article III with coverage of $28.5 million and
retention no greater than $6,000,000, on terms reasonably acceptable to the
parties (the “R&W Insurance”). Company Member and Company shall provide any and
all information reasonably requested by the insurance underwriters selected by
Parent necessary to underwrite the R&W Insurance. Parent shall purchase the R&W
Insurance at Closing. Parent and Company Member will each pay one-half of the
premium of the R&W Insurance policy.

ARTICLE VI

TAX MATTERS

Section 6.01 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement (including any real
property transfer Tax and any other similar Tax) shall be borne and paid by the
party on which such Taxes are imposed pursuant to applicable Law. The party on
which such Taxes are imposed pursuant to applicable Law shall, at its own
expense, timely file any Tax Return or other document with respect to such Taxes
or fees (and the other parties shall cooperate with respect thereto as
necessary).

Section 6.02 Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements (whether written or not) between the Company
Member, on the one hand and the Company or any Acquired Company, on the other
hand, shall be terminated as of the Closing Date. After such date neither the
Company, Company Member nor any of Company Member’s Affiliates and their
respective Representatives shall have any further rights or liabilities
thereunder.

 

49



--------------------------------------------------------------------------------

Section 6.03 Tax Returns. The Company shall prepare and timely file, or cause to
be prepared and timely filed, all Tax Returns required to be filed by it or any
Acquired Company that are due on or before the Closing Date (taking into account
any extensions), and shall timely pay all Taxes that are due and payable on or
before the Closing Date (taking into account any extensions).

Section 6.04 Cooperation and Exchange of Information. Company Member and Parent
shall provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Returns or in connection
with any audit or other proceeding in respect of Taxes of or Tax matters
relating to the Company or Surviving Entity. Such cooperation and information
shall include providing copies of relevant Tax Returns or portions thereof,
together with accompanying schedules, related work papers and documents relating
to rulings or other determinations by tax authorities. Parent shall retain all
Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Company or Surviving Entity for any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations of the taxable periods to which such Tax Returns and
other documents relate, without regard to extensions except to the extent
notified by the other party in writing of such extensions for the respective Tax
periods. Prior to transferring, destroying or discarding any Tax Returns,
schedules and work papers, records and other documents in its possession
relating to Tax matters of the Company for any taxable period beginning before
the Closing Date, Parent shall provide the other Company Member with reasonable
written notice and offer the Company Member the opportunity to take custody of
such materials.

Section 6.05 Tax Treatment. Parent, the Company, Sub 1 and Acquiror hereby adopt
this Agreement as a “plan or reorganization” within the meaning of Treasury
Regulation Sections 1.368-2(g) and 1.368-3(a).

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or mutual waiver, at or prior to the Closing, of each
of the following conditions:

(a) The filings of Parent and Company Member pursuant to the HSR Act shall have
been made and the applicable waiting period and any extensions thereof shall
have expired or been terminated and any commitment to or agreement with a
Government

 

50



--------------------------------------------------------------------------------

Entity to stay, toll or extend any applicable waiting period under the HSR Act
made by a party pursuant to the terms of Section 5.09 shall have been satisfied,
expired or withdrawn. Any commitment to, or agreement with, a Government Entity
to stay, toll, or extend any applicable waiting period under the HSR Act made by
any party pursuant to the terms of Section 5.09 shall have been satisfied,
expired or withdrawn.

(b) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing the
transactions contemplated hereunder to be rescinded following completion
thereof.

Section 7.02 Conditions to Obligations of Parent. The obligations of Parent to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Parent’s waiver, at or prior to the Closing, of each of the
following conditions:

(a) Other than the representations and warranties of Company Member contained in
Section 3.01, Section 3.02, Section 3.03, and Section 3.21, the representations
and warranties of Company Member contained in this Agreement and any certificate
or other writing delivered pursuant hereto (disregarding all materiality and
Material Adverse Effect contained therein) shall be true and correct in all
respects on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representation
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects) other than
such failure to be true and correct as would not have a Material Adverse Effect.
The representations and warranties of Company Member contained in Section 3.01,
Section 3.02, Section 3.03, and Section 3.21 shall be true and correct in all
material respects on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).

(b) R&W Insurance shall have been obtained contemporaneously or prior to
Closing.

(c) Company Member shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date; provided, that, with respect to agreements, covenants and conditions that
are qualified by materiality, Company Member shall have performed such
agreements, covenants and conditions, as so qualified, in all respects.

 

51



--------------------------------------------------------------------------------

(d) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which enjoins, restrains or otherwise
prohibits the transactions contemplated hereby.

(e) From the date of this Agreement, there shall not have occurred any Material
Adverse Effect.

(f) Parent shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Company, that each of the conditions set forth
in Section 7.02(a) and Section 7.02(c) have been satisfied.

(g) Parent shall have received resignations or terminations of the directors and
officers of the Company pursuant to Section 5.05.

(h) Company Member shall have delivered, or caused to be delivered, to Parent
all items required to be delivered by it pursuant to Section 2.03.

Section 7.03 Conditions to Obligations of Company Member. The obligations of
Company Member to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or Company Member’s waiver, at or prior to
the Closing, of each of the following conditions:

(a) Other than the representations and warranties of Parent contained in
Section 4.01, Section 4.03, and Section 4.07 the representations and warranties
of Parent contained in this Agreement and any certificate or other writing
delivered pursuant hereto (disregarding all materiality and Parent Material
Adverse Effect qualifiers contained therein) shall be true and correct in all
respects on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects) other than
such failure to be true and correct as would not have a Parent Material Adverse
Effect. The representations and warranties of Parent contained in Section 4.01,
Section 4.03, and Section 4.07 shall be true and correct in all respects on and
as of the date hereof and on and as of the Closing Date with the same effect as
though made at and as of such date.

(b) R&W Insurance shall have been obtained contemporaneously or prior to
Closing.

(c) Parent shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date; provided,
that, with respect to agreements, covenants and conditions that are qualified by
materiality, Parent shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.

 

52



--------------------------------------------------------------------------------

(d) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which enjoins, restrains or otherwise
prohibits the transactions contemplated hereby.

(e) Company Member shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Parent, that each of the conditions set
forth in Section 7.03(a) and Section 7.03(c) have been satisfied and making any
representations as are reasonably requested by Company Member in connection with
the Tax treatment of the transactions contemplated by this Agreement as
described in Section 2.02(f) and Section 6.05.

(f) Parent shall have delivered or caused to be delivered, to Company Member all
items required to be delivered by it pursuant to Section 2.03.

(g) From the date of this Agreement, there shall not have occurred any Parent
Material Adverse Effect.

ARTICLE VIII

TERMINATION

Section 8.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by the mutual written consent of Company Member and Parent;

(b) by Parent by written notice to Company Member if:

(i) Parent is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Company Member pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VII and such breach, inaccuracy or failure has not been cured by
Company Member within 30 days of Company Member’s receipt of written notice of
such breach from Parent; provided that the right to terminate this Agreement
under Section 8.01(b)(i) shall not be available if Parent’s failure to fulfill
any obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before such date;

(ii) the conditions set forth in Section 7.01(a) shall not have been fulfilled
by May 5, 2015 or 90 days thereafter if extended pursuant to written notice
provided by the Company Member to Parent or Parent to the Company Member prior
to May 5, 2015 (the “Termination Date”), unless such failure shall be due to the
failure of Parent to provide all of the information required pursuant to the HSR
Act in the initial filing or upon additional requests from the appropriate
regulators or to fulfill any obligation of Parent under this Agreement; or

 

53



--------------------------------------------------------------------------------

(iii) any of the conditions set forth in Section 7.02 shall not have been
fulfilled by the Termination Date, unless such failure shall be due to the
failure of Parent to fulfill any of its obligations under this Agreement or
otherwise perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by it prior to the Closing;

(c) by Company Member by written notice to Parent if:

(i) (A) Company Member is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Parent pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VII and such breach, inaccuracy or failure has not been cured by
Parent within 30 days of Parent’s receipt of written notice of such breach from
Company Member; provided that the right to terminate this Agreement under this
Section 8.01(c)(i) shall not be available if the Company Member’s failure to
fulfill any obligations under this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or before such date; or (B) all of
the conditions set forth in Section 7.01 and Section 7.02 (other than any such
conditions which by their nature are to be satisfied on the Closing Date) have
been satisfied, the Company Member is prepared to consummate the Closing, Parent
fails to consummate the Closing when the Closing should have occurred pursuant
to Section 2.03, and such failure to consummate the Closing has not been cured
within three days from receipt by Parent of such written notice thereof;

(ii) the conditions set forth in Section 7.01(a) shall not have been fulfilled
by the Termination Date, unless such failure shall be due to the failure of
Company Member to provide all of the information required pursuant to the HSR
Act in the initial filing or upon additional requests from the appropriate
regulators or to fulfill any obligation of Company Member under this Agreement;

(iii) any of the conditions set forth in Section 7.03 shall not have been
fulfilled by the Termination Date, unless such failure shall be due to the
failure of Company Member to fulfill any of its obligations under this Agreement
or perform or comply with any of the covenants, agreements or conditions hereof
to be performed or complied with by it prior to the Closing; or

(d) by Parent or Company Member in the event that (i) there shall be any Law
that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Authority shall have
issued a Governmental Order restraining or enjoining the transactions
contemplated by this Agreement, and such Governmental Order shall have become
final and non-appealable.

Section 8.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except as
set forth in this Article VIII and Article IX hereof provided, however, that
termination of this Agreement shall not relieve any party from any liability or
damages incurred or suffered by a party, subject to the terms of Section 8.03 of
this Agreement.

 

54



--------------------------------------------------------------------------------

Section 8.03 Termination Fees.

(a) If Company Member terminates this Agreement (or could have terminated this
Agreement but for the prior termination of this Agreement by Parent pursuant to
Section 8.01(b)(ii) or Section 8.01(d)) pursuant to (w) Section 8.01(c)(i),
(x) Section 8.01(c)(ii), (y) Section 8.01(d) or (z) Section 8.01(c)(iii) and in
the case of this clause (z), all of the conditions to Parent’s obligations to
consummate the Closing under Section 7.02 (other than Section 7.02(d)) have been
satisfied (other than any such conditions (x) which by their nature are to be
satisfied by the Closing Date or (y) that have not been satisfied as a result of
Parent’s failure to fulfill any of its obligations under this Agreement or
perform or comply with any of the covenants, agreements, or conditions hereof to
be performed or complied with by Parent prior to the Closing), the parties agree
that Company Member shall have suffered a loss and value to the Company of an
incalculable nature and amount, unrecoverable in Law, and Parent shall pay to
Company Member a fee of $28.84 million (the “Reverse Termination Fee”), it being
understood that in no event shall Parent be required to pay the Reverse
Termination Fee on more than one occasion. The Reverse Termination Fee shall be
payable in immediately available funds by wire transfer no later than ten
Business Days after such termination.

(b) If Parent terminates this Agreement pursuant to Section 8.01(b)(i), the
parties agree that Parent shall have suffered a loss and value of an
incalculable nature and amount, unrecoverable in Law, and Company Member shall
pay to Parent a fee of $10.0 million (the “Initial Termination Fee”), it being
understood that in no event shall Company Member be required to pay the Initial
Termination Fee on more than one occasion. The Initial Termination Fee shall be
payable in immediately available funds by wire transfer no later than ten
Business Days after such termination.

(c) If Parent has terminated this Agreement pursuant to Section 8.01(b)(i) and
if within one year of the termination of this Agreement, Company Member, the
Company or their respective Affiliates close a transaction of the type that
would have constituted an Acquisition Proposal, Company Member shall pay to
Parent an additional fee equal to the lesser of (x) $18,840,000 and (y) the
amount by which the equity consideration received from such transaction exceeds
$385 million (the “Subsequent Termination Fee”), it being understood that in no
event shall Company Member be required to pay the Subsequent Termination Fee on
more than one occasion. The Subsequent Termination Fee shall be payable in
immediately available funds by wire transfer no later than ten Business Days
after consummation of such transaction.

(d) Notwithstanding anything to the contrary in this Agreement, Company Member’s
receipt of the Reverse Termination Fee pursuant to this Section 8.03 shall be
the sole and exclusive remedy of Company Member or any of its Affiliates against
Parent or any of Parent’s Affiliates or any of their respective Representatives
for any and all

 

55



--------------------------------------------------------------------------------

losses that may be suffered based upon, resulting from or arising out of the
circumstances giving rise to such termination, and upon payment of the Reverse
Termination Fee in accordance with this Section 8.03 none of the Parent or any
of Parent’s Affiliates or any of their respective Representatives shall have any
further liability or obligation relating to or arising out of this Agreement or
the transactions contemplated by this.

(e) Notwithstanding anything to the contrary in this Agreement, Parent’s receipt
of the Initial Termination Fee and Subsequent Termination Fee pursuant to this
Section 8.03 shall be the sole and exclusive remedy of Parent or any of its
Affiliates against Company Member or any of Company Member’s Affiliates or any
of their respective Representatives for any and all losses that may be suffered
based upon, resulting from or arising out of the circumstances giving rise to
such termination, and upon payment of the Initial Termination Fee and Subsequent
Termination Fee in accordance with this Section 8.03 none of the Company Member
or any of Company Member’s Affiliates or any of their respective Representatives
shall have any further liability or obligation relating to or arising out of
this Agreement or the transactions contemplated by this.

(f) The parties acknowledge that the agreements contained in this Section 8.03
are an integral part of the transactions contemplated by this Agreement, and
that, without these agreements, the parties would not enter into this Agreement.
If Parent fails promptly to pay the Reverse Termination Fee or the Company
Member fails to pay the Initial Termination Fee or Subsequent Termination Fee,
as the case may be, and, in order to obtain such payment, the Company Member or
Parent, as the case may be, commences an action or proceeding that results in a
judgment against the other party for payment of the Reverse Termination Fee, the
Initial Termination Fee or the Subsequent Termination Fee, as applicable, the
Party responsible for the payment of any such fee shall pay to the other party,
together with the Reverse Termination Fee, the Initial Termination Fee or the
Subsequent Termination Fee, as applicable (a) interest on the Reverse
Termination Fee, the Initial Termination Fee or the Subsequent Termination Fee,
as applicable, from the date of termination of this Agreement, or in the case of
the payment of a Subsequent Termination Fee, the date of such payment of the fee
would have otherwise been due and payable, at a rate per annum equal to the
prime rate as published in the Wall Street Journal, Eastern Edition, in effect
on the Termination Date or the date a Subsequent Termination Fee would have been
otherwise due and payable, and (b) any and all reasonable legal fees incurred by
the Company Member or Parent, as the case may be, in connection with any such
action or proceeding.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the

 

56



--------------------------------------------------------------------------------

transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the Closing shall have occurred; provided, however,
Parent and Company Member shall be equally responsible for all filing and other
similar fees payable in connection with any filings or submissions under the HSR
Act.

Section 9.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9.02):

 

If to Company Member:   

SV Holdco, LLC

1411 Broadway, 33rd floor

New York NY 10018

   Attention:    Travis Reid      

Steve Royer

Andy Howard

  

Facsimile:

E-mail:

  

212.497.0500

treid@screenvision.com

sroyer@shamrockcap.com

ahoward@shamrockcap.com

with a copy to:   

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022-4834

  

Attention:        

  

David Allinson

Tom Malone

  

Facsimile:

E-mail:

  

212-751-4864

David.Allinson@lw.com

Thomas.Malone@lw.com

If to Parent:   

National CineMedia, Inc.

9110 E. Nichols Ave., Suite 200

Centennial, CO 80112

  

Attention:

Facsimile:

E-mail:

  

R. Eugene Hardy

(303) 792-8649

Gene.Hardy@ncm.com

 

57



--------------------------------------------------------------------------------

with a copy to:

  

Sherman & Howard L.L.C.

633 17th Street, Suite 3000

Denver, CO 80202-3622

  

Attention:        

Facsimile:

E-mail:

  

Steven D. Miller

303-298-0940

smiller@shermanhoward.com

Section 9.03 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole; and (d) the phrases “in the ordinary course” or “in the ordinary
course of business” shall be deemed to be followed by the phrase “taking into
account the impact that the transactions contemplated by this Agreement have or
would have on such Person’s business”. Unless the context otherwise requires,
references herein: (x) to Articles, Sections, Disclosure Schedules and Exhibits
mean the Articles and Sections of, and Disclosure Schedules and Exhibits
attached to, this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
(z) to a statute means such statute as amended from time to time and includes
any successor legislation thereto and any regulations promulgated thereunder.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Disclosure Schedules and
Exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein. All
representations and warranties contained in this Agreement shall be deemed to be
qualified by the Remedies Exception insofar as such representations and
warranties relate to a Contract or license being legal, valid, binding or
enforceable.

Section 9.04 Headings. The table of contents and headings in this Agreement are
for reference only and shall not affect the interpretation of this Agreement.

Section 9.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 5.07(b), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this

 

58



--------------------------------------------------------------------------------

Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

Section 9.06 Entire Agreement. This Agreement, including the schedules hereto,
constitutes the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Agreement, the Exhibits and Disclosure Schedules
(other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.

Section 9.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, after the
Merger 2 Effective Time, Parent may, without the prior written consent of
Company Member, assign all or any portion of its rights under this Agreement to
one or more of its subsidiaries that are consolidated for financial statement
purposes so long as any such assignment satisfies the requirements of Treasury
Regulations Section 1.368-2(k). No assignment shall relieve the assigning party
of any of its obligations hereunder.

Section 9.08 No Third-party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement, provided,
however, that the members of Company Member shall be express third party
beneficiaries of the rights set forth in Section 5.16.

Section 9.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by a duly
authorized officer of each party hereto. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

59



--------------------------------------------------------------------------------

Section 9.10 Specific Performance. Subject to Section 8.03 and this Section 9.10
each of Parent and Company Member hereto acknowledges and agrees that the
parties hereto would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached, so that, in addition to any other remedy that a party hereto may have
under law or equity, each Parent and Company Member shall be entitled to
injunctive relief to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof,
including the Closing. The parties hereto acknowledge and agree that (a) the
parties hereto shall be entitled to an injunction, specific performance or other
equitable relief, and only to the extent provided in this Section 9.10 to
prevent breaches of this Agreement and enforce specifically the terms and
provisions hereof, without proof of damages, prior to the valid termination of
this Agreement in accordance with Section 8.01, this being in addition to any
other remedy to which they are entitled under this Agreement and (b) the right
of specific performance and enforcement is an integral part of the transactions
contemplated by this Agreement and without that right, none of the parties
hereto would have entered into this Agreement. Notwithstanding the foregoing, in
the event that this Agreement is terminated pursuant to Section 8.01 then the
parties hereto agree that the sole and exclusive remedy in connection with the
failure to consummate the Closing shall be the right to terminate this Agreement
and receive the Reverse Termination Fee, the Initial Termination Fee and the
Subsequent Termination Fee, as applicable, pursuant to Section 8.03 and in the
specified amounts. Subject to Section 8.03, each of the parties hereto agree
that it will not oppose the granting of an injunction, specific performance and
other equitable relief on the basis that the other parties hereto have an
adequate remedy at law or that an award of specific performance is not an
appropriate remedy for any reason at law or equity. Any party hereto seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with the
terms of this Agreement shall not be required to provide any bond or other
security in connection with any such order or injunction.

Section 9.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement and the transactions contemplated hereby, and all disputes
between the parties under or related to this Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, applicable to contracts executed in and to be performed
entirely within the State of Delaware, without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS

 

60



--------------------------------------------------------------------------------

OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF DELAWARE IN EACH
CASE LOCATED IN THE CITY OF WILMINGTON AND COUNTY OF NEW CASTLE, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11(C).

Section 9.12 Representations, Warranties and Covenants. The representations and
warranties contained in this Agreement and the covenants hereunder which by
their terms are to be complied with, or performed, prior to the Closing shall
expire upon the Closing and not survive thereafter.

Section 9.13 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement, it being understood that all the parties need
not sign the same counterpart. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

61



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

SV HOLDCO, LLC By  

/s/ Travis Reid

Name:   Travis Reid Title:   Chief Executive Officer SCREENVISION, LLC By  

/s/ Travis Reid

Name:   Travis Reid Title:   Chief Executive Officer NATIONAL CINEMEDIA, INC. By
 

/s/ Kurt Hall

Name:   Kurt Hall Title:   President, Chief Executive Officer, and Chairman
ACQUIROR SUB 1, LLC By:  

National CineMedia, Inc.,

its Manager

By  

/s/ Kurt Hall

Name:   Kurt Hall Title:   President, Chief Executive Officer, and Chairman
ACQUIROR SUB 2, LLC By:  

National CineMedia, Inc.,

its Manager

By  

/s/ Kurt Hall

Name:   Kurt Hall Title:   President, Chief Executive Officer, and Chairman

[Signature page to Agreement and Plan of Merger]